Exhibit 10.2

EXECUTION VERSION

REVOLVING CREDIT AGREEMENT

DATED AS OF NOVEMBER 10, 2014

AMONG

WALGREEN CO.,

WALGREENS BOOTS ALLIANCE, INC.,

THE LENDERS AND L/C ISSUERS FROM TIME TO TIME PARTIES HERETO,

and

BANK OF AMERICA, N.A.,

as Administrative Agent

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

HSBC SECURITIES (USA) INC.,

DEUTSCHE BANK LUXEMBOURG S.A.,

GOLDMAN SACHS BANK USA,

J.P. MORGAN SECURITIES LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

and

WELLS FARGO BANK, N.A.,

as Joint Lead Arrangers and Joint Book Managers

HSBC SECURITIES (USA) INC.,

as Syndication Agent

and

DEUTSCHE BANK LUXEMBOURG S.A.,

GOLDMAN SACHS BANK USA,

JPMORGAN CHASE BANK, N.A.,

MORGAN STANLEY SENIOR FUNDING, INC.,

and

WELLS FARGO BANK, N.A.,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

DEFINITIONS

  

  

Section 1.01.

 

Certain Defined Terms

     1   

Section 1.02.

 

References

     28   

Section 1.03.

 

Letter of Credit Amounts

     28   

Section 1.04.

 

Exchange Rates, Basket Calculations

     28   

Section 1.05.

 

Additional Foreign Currencies

     29   

Section 1.06.

 

Change of Currency

     30    ARTICLE 2    THE CREDITS   

Section 2.01.

 

Description of Facility; Commitment

     31   

Section 2.02.

 

Facility Termination Date

     33   

Section 2.03.

 

Letters of Credit

     35   

Section 2.04.

 

Types of Advances

     47   

Section 2.05.

 

Fees; Reductions in Aggregate Commitment

     47   

Section 2.06.

 

Minimum Amount of Each Advance

     48   

Section 2.07.

 

Prepayments

     48   

Section 2.08.

 

Method of Selecting Types and Interest Periods for New Advances

     49   

Section 2.09.

 

Conversion and Continuation of Outstanding Advances

     50   

Section 2.10.

 

Interest Rates

     51   

Section 2.11.

 

Rates Applicable After Default

     51   

Section 2.12.

 

Method of Payment

     51   

Section 2.13.

 

Noteless Agreement; Evidence of Indebtedness

     52   

Section 2.14.

 

Telephonic Notices

     53   

Section 2.15.

 

Interest Payment Dates; Interest and Fee Basis

     53   

Section 2.16.

 

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions;
Availability of Revolving Loans

     54   

Section 2.17.

 

Lending Installations

     54   

Section 2.18.

 

Payments Generally; Administrative Agent’s Clawback

     55   

Section 2.19.

 

Replacement of Lender

     56   

Section 2.20.

 

Sharing of Payments by Lenders

     57   

Section 2.21.

 

Cash Collateral

     58   

Section 2.22.

 

Defaulting Lenders

     59   

Section 2.23.

 

Designated Borrowers

     62   



--------------------------------------------------------------------------------

ARTICLE 3    YIELD PROTECTION; TAXES   

Section 3.01.

 

Yield Protection

     63   

Section 3.02.

 

Changes in Capital Adequacy Regulations; Certificates for Reimbursement; Delay
in Requests

     64   

Section 3.03.

 

Illegality

     65   

Section 3.04.

 

Compensation for Losses

     66   

Section 3.05.

 

Taxes

     67   

Section 3.06.

 

Mitigation Obligations

     72   

Section 3.07.

 

Inability to Determine Rates

     73   

Section 3.08.

 

Survival

     73    ARTICLE 4    CONDITIONS PRECEDENT   

Section 4.01.

 

Initial Effectiveness

     73   

Section 4.02.

 

Each Request for Credit Extension

     76   

Section 4.03.

 

Initial Advance to Each Designated Borrower

     76   

Section 4.04.

 

Additional Commitment Availability Date

     78   

Section 4.05.

 

Initial Advance to Walgreens Boots Alliance

     78    ARTICLE 5    REPRESENTATIONS AND WARRANTIES   

Section 5.01.

 

Existence and Standing

     79   

Section 5.02.

 

Authorization and Validity

     79   

Section 5.03.

 

No Conflict; Government Consent

     79   

Section 5.04.

 

Financial Statements

     80   

Section 5.05.

 

Material Adverse Effect

     80   

Section 5.06.

 

Reserved

     80   

Section 5.07.

 

Litigation

     80   

Section 5.08.

 

Reserved

     81   

Section 5.09.

 

Regulation U

     81   

Section 5.10.

 

Reserved

     81   

Section 5.11.

 

Reserved

     81   

Section 5.12.

 

Reserved

     81   

Section 5.13.

 

Borrowers

     81   

Section 5.14.

 

Investment Company Act

     81   

Section 5.15.

 

OFAC, FCPA

     81   

 

ii



--------------------------------------------------------------------------------

ARTICLE 6    COVENANTS   

Section 6.01.

 

Financial Reporting

     82   

Section 6.02.

 

Use of Proceeds

     84   

Section 6.03.

 

Notice of Default

     84   

Section 6.04.

 

Conduct of Business

     84   

Section 6.05.

 

Reserved

     84   

Section 6.06.

 

Compliance with Laws

     84   

Section 6.07.

 

Reserved

     85   

Section 6.08.

 

Inspection; Keeping of Books and Records

     85   

Section 6.09.

 

Existing Alliance Boots Debt; Holdco Reorganization

     85   

Section 6.10.

 

Merger

     85   

Section 6.11.

 

Sale of Assets

     86   

Section 6.12.

 

Liens

     86   

Section 6.13.

 

Financial Covenant

     87   

Section 6.14.

 

Sanctions

     88    ARTICLE 7    DEFAULTS   

Section 7.01.

 

Breach of Representations or Warranties

     88   

Section 7.02.

 

Failure to Make Payments When Due

     88   

Section 7.03.

 

Breach of Covenants

     89   

Section 7.04.

 

Cross Default

     89   

Section 7.05.

 

Voluntary Bankruptcy; Appointment of Receiver; Etc.

     89   

Section 7.06.

 

Involuntary Bankruptcy; Appointment of Receiver; Etc.

     90   

Section 7.07.

 

Judgments

     90   

Section 7.08.

 

Unfunded Liabilities

     90   

Section 7.09.

 

Guarantees

     90   

Section 7.10.

 

Other ERISA Liabilities

     91   

Section 7.11.

 

Invalidity of Loan Documents

     91    ARTICLE 8    ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES   

Section 8.01.

 

Acceleration, Etc.

     91   

Section 8.02.

 

Amendments

     92   

Section 8.03.

 

Preservation of Rights

     93    ARTICLE 9    GENERAL PROVISIONS   

Section 9.01.

 

Survival of Representations

     94   

Section 9.02.

 

Governmental Regulation

     94   

Section 9.03.

 

Headings

     94   

Section 9.04.

 

Entire Agreement

     94   

Section 9.05.

 

Several Obligations; Benefits of this Agreement

     94   

Section 9.06.

 

Expenses; Indemnification

     95   

 

iii



--------------------------------------------------------------------------------

Section 9.07.

 

Accounting

     97   

Section 9.08.

 

Severability of Provisions

     98   

Section 9.09.

 

Nonliability of Lenders

     98   

Section 9.10.

 

Confidentiality

     98   

Section 9.11.

 

Nonreliance

     100   

Section 9.12.

 

Disclosure

     100    ARTICLE 10    THE ADMINISTRATIVE AGENT   

Section 10.01.

 

Appointment and Authority

     100   

Section 10.02.

 

Rights as a Lender

     101   

Section 10.03.

 

Reliance by Administrative Agent

     101   

Section 10.04.

 

Exculpatory Provisions

     101   

Section 10.05.

 

Delegation of Duties

     103   

Section 10.06.

 

Resignation of Administrative Agent

     103   

Section 10.07.

 

Non-Reliance on Administrative Agent and Other Lenders

     104   

Section 10.08.

 

No Other Duties, Etc.

     104    ARTICLE 11    SETOFF   

Section 11.01.

 

Setoff

     105    ARTICLE 12    BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS   

Section 12.01.

 

Successors and Assigns

     105   

Section 12.02.

 

Dissemination of Information

     111   

Section 12.03.

 

Tax Treatment

     111    ARTICLE 13    NOTICES   

Section 13.01.

 

Notices; Effectiveness; Electronic Communication

     111    ARTICLE 14    COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC
EXECUTION   

Section 14.01.

 

Counterparts; Effectiveness

     114   

Section 14.02.

 

Electronic Execution of Assignments

     114   

 

iv



--------------------------------------------------------------------------------

ARTICLE 15    CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL   

Section 15.01.

 

Choice of Law

     114   

Section 15.02.

 

Consent to Jurisdiction

     115   

Section 15.03.

 

Waiver of Jury Trial

     115   

Section 15.04.

 

U.S. Patriot Act Notice

     116   

Section 15.05.

 

No Advisory or Fiduciary Responsibility

     116   

Section 15.06.

 

Judgment Currency

     117   

ARTICLE 16

PARENT GUARANTY

  

  

Section 16.01.

 

Parent Guaranty

     117   

Section 16.02.

 

Guaranty Absolute

     118   

Section 16.03.

 

Waivers

     119   

Section 16.04.

 

Continuing Guaranty

     119    ARTICLE 17    WALGREENS GUARANTY   

Section 17.01.

 

Walgreens Guaranty

     120   

Section 17.02.

 

Guaranty Absolute

     120   

Section 17.03.

 

Waivers

     121   

Section 17.04.

 

Termination

     122   

Section 17.05.

 

Continuing Guaranty

     122   

 

EXHIBITS       Exhibit A    –    Form of Joinder Agreement Exhibit B    –   
Form of Compliance Certificate Exhibit C    –    Form of Assignment and
Assumption Exhibit D    –    Form of Loan/Credit Related Money Transfer
Instruction

Exhibit E

Exhibit F

Exhibit G

  

–

–

–

  

Form of Promissory Note

Form of Borrowing Notice

Form of Conversion/Continuation Notice

SCHEDULES       Pricing Schedule Commitment Schedule Schedule 13.01    –   
Certain Addresses for Notices

 

v



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

This Revolving Credit Agreement, dated as of November 10, 2014, is among
WALGREEN CO., an Illinois corporation (“Walgreens”), WALGREENS BOOTS ALLIANCE,
INC., a Delaware corporation (“Walgreens Boots Alliance”), the institutions from
time to time parties hereto as Lenders (whether by execution of this Agreement
or an assignment pursuant to Section 12.01), the L/C Issuers (as defined below)
and BANK OF AMERICA, N.A., as Administrative Agent. The parties hereto agree as
follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Certain Defined Terms. As used in this Agreement:

“Accounting Changes” is defined in Section 9.07.

“Acquired Business” means Alliance Boots, together with its Subsidiaries.

“Acquisition Agreement” means that certain Purchase and Option Agreement dated
as of June 18, 2012, as amended on August 5, 2014, by and among Alliance Boots,
Seller, and Walgreens.

“Actual Unused Commitments” is defined in Section 2.05(a).

“Additional Commitment Availability Date” is defined in Section 4.04.

“Administrative Agency Fee Letter” means that certain Administrative Agency Fee
Letter, dated October 10, 2014, among Bank of America and Walgreens.

“Administrative Agent” means Bank of America in its capacity as contractual
representative of the Lenders and the L/C Issuers pursuant to Article 10, and
not in its individual capacity as a Lender or an L/C Issuer, and any successor
Administrative Agent appointed pursuant to Article 10.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 13.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to Parent, the Lenders and the L/C Issuers.

“Advance” means a borrowing hereunder, consisting of the aggregate amount of
several Revolving Loans to the same Borrower in the same currency (a)

 

1



--------------------------------------------------------------------------------

made by the Lenders on the same Borrowing Date, or (b) converted or continued by
the Lenders on the same date of conversion or continuation, consisting, in
either case, of the aggregate amount of the several Revolving Loans of the same
Type and, in the case of Eurocurrency Loans, for the same Interest Period.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of ten percent (10%) or more of any class of voting securities (or
other voting interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of voting
securities, by contract or otherwise.

“Agent” means any of the Administrative Agent, the Syndication Agent or the
Co-Documentation Agents, as appropriate, and “Agents” means, collectively, the
Administrative Agent, the Syndication Agent and the Co-Documentation Agents.

“Agent Parties” is defined in Section 13.01(c).

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as may be adjusted from time to time pursuant to the terms hereof. The
Aggregate Commitment as of the Effective Date is Two Billion Two Hundred Fifty
Million and 00/100 Dollars ($2,250,000,000). The Aggregate Commitment as of the
Additional Commitment Availability Date will be Three Billion and 00/100 Dollars
($3,000,000,000).

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure with respect to all the Lenders.

“Agreement” means this Revolving Credit Agreement, as it may be amended,
restated, supplemented or otherwise modified and as in effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of Walgreens
referred to in Section 5.04; provided, however, that except as provided in
Section 9.07, with respect to the calculation of financial ratios and other
financial tests required by this Agreement, “Agreement Accounting Principles”
means generally accepted accounting principles as in effect in the United States
as of the date of this Agreement, applied in a manner consistent with that used
in preparing the financial statements of Walgreens referred to in Section 5.04
hereof.

 

2



--------------------------------------------------------------------------------

“Agreement Currency” is defined in Section 15.06.

“Alliance Boots” means Alliance Boots GmbH.

“Alliance Boots Acquisition” means the direct or indirect acquisition of the
issued and outstanding capital stock in Alliance Boots that Walgreens does not,
directly or indirectly, own as of the Effective Date, pursuant to the
Acquisition Agreement.

“Alliance Boots Acquisition Closing Date” means the date on which the Alliance
Boots Acquisition is consummated.

“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate” and (c) the Eurocurrency Base Rate plus 1.0%.
“Prime rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Applicable Commitment Fee Rate” means, at any time, the percentage rate per
annum at which Commitment Fees are accruing on the actual unused amount of the
Aggregate Commitment at such time as set forth in the Pricing Schedule.

“Applicable Letter of Credit Fee Rate” means, at any time, the percentage rate
per annum at which Letter of Credit Fees are accruing on the outstanding Letters
of Credit at such time as set forth in the Pricing Schedule.

“Applicable Margin” means, with respect to Advances of any Type and Letters of
Credit at any time, the percentage rate per annum which is applicable at such
time with respect to Advances of such Type or Letters of Credit, as applicable,
as set forth in the Pricing Schedule.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Applicable Time” means, with respect to any borrowings and payments in any
Foreign Currency, the local time in the place of settlement for such Foreign

 

3



--------------------------------------------------------------------------------

Currency as shall be reasonably determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment. In advance of the initial borrowing of a Revolving Loan or issuance
of a Letter of Credit, in each case, in any Foreign Currency, the Administrative
Agent or the applicable L/C Issuer, as applicable, shall provide Parent and
Lenders with written notice of the Applicable Time for any borrowings and
payments in such Foreign Currency. In the event no such notice is delivered by
the Administrative Agent, the applicable Borrower and any Lender shall be
required to make any borrowings and payments in accordance with the times
specified herein for borrowings and payments in Dollars.

“Arranger” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, HSBC Securities (USA) Inc., Deutsche Bank Luxembourg S.A., Goldman
Sachs Bank USA, J.P. Morgan Securities LLC, Morgan Stanley Senior Funding, Inc.
and Wells Fargo Securities, LLC, and their respective successors, in their
capacity as Joint Lead Arrangers.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.01), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

“Authorized Officer” means any of the President, Senior or Executive Vice
President or Treasurer, acting singly.

“Auto-Extension Letter of Credit” is defined in Section 2.03(b)(iii).

“Bank of America” means Bank of America, N.A., a national banking association
having its principal office in Charlotte, North Carolina, in its individual
capacity, and its successors.

“Borrower” means, as applicable, Walgreens, Walgreens Boots Alliance (from and
after such time as the conditions set forth in Section 4.05 have been satisfied
or waived), each Designated Borrower, and each of their respective permitted
successors and assigns (including, without limitation, a debtor-in-possession on
its behalf).

 

4



--------------------------------------------------------------------------------

“Borrower Materials” is defined in Section 6.01.

“Borrowing Date” means a date on which an Advance or L/C Credit Extension, as
applicable, is made hereunder.

“Borrowing Notice” is defined in Section 2.08.

“Business Day” means a day (other than Saturday or Sunday) on which banks are
generally open in Charlotte, North Carolina, Chicago, Illinois and New York, New
York, for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Loan, means any such day that is also a London Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Buyer SEC Report” means Walgreens’ 2014 Annual Report on Form 10-K.

“Buyer Shareholder Approval” means the affirmative vote of the majority of the
common shares of Walgreens represented and entitled to vote at a Walgreens
shareholder meeting, voting to approve the issuance (collectively) of the Second
Step Buyer Shares (as defined in the Acquisition Agreement).

 

5



--------------------------------------------------------------------------------

“Capital Markets Indebtedness” means any Indebtedness consisting of bonds,
debentures, notes or other similar debt securities issued in (a) a public
offering registered under the Securities Act of 1933 or (b) a private placement
to institutional investors that is resold in accordance with Rule 144A or
Regulation S of the Securities Act of 1933, whether or not it includes
registration rights entitling the holders of such debt securities to
registration thereof with the SEC. The term “Capital Markets Indebtedness” shall
not, for the avoidance of doubt, be construed to include any Indebtedness issued
to institutional investors in a direct placement of such Indebtedness that is
not resold by an intermediary (it being understood that, without limiting the
foregoing, a financing that is distributed to not more than ten Persons
(provided that multiple managed accounts and affiliates of any such Persons
shall be treated as one Person for the purposes of this definition) shall be
deemed not to be so underwritten or resold), or any Indebtedness under the New
Credit Agreements, Commercial Bank Indebtedness, capitalized lease obligation or
recourse transfer of any financial asset or any other type of Indebtedness
incurred in a manner not customarily viewed as a “securities offering.”

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, or any L/C
Issuer (as applicable) and the Lenders, as collateral for the L/C Obligations or
obligations of Lenders to fund participations in respect thereof (as the context
may require), cash or deposit account balances, in each case denominated in
Dollars, or, if the L/C Issuer benefiting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) such L/C Issuer. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or

 

6



--------------------------------------------------------------------------------

(c) the making or issuance of any request, guideline or directive (whether or
not having the force of law) by any Governmental Authority; provided, that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives promulgated thereunder or issued in connection therewith and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued, promulgated or
implemented.

“Co-Documentation Agents” means, collectively, Deutsche Bank Luxembourg S.A.,
Goldman Sachs Bank USA, J. P. Morgan Securities LLC, Morgan Stanley Senior
Funding, Inc., and Wells Fargo Securities, LLC, each in its capacity as the
documentation agent for the Lenders, and not in its individual capacity as a
Lender.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commercial Bank Indebtedness” means Indebtedness for Borrowed Money (including
undrawn commitments in respect thereof) owed to commercial banks under financing
arrangements comparable to the New Credit Agreements (including such
arrangements on a bilateral basis, but excluding Indebtedness for Borrowed Money
under the New Credit Agreements).

“Commitment” means, for each Lender, the obligation of such Lender to (a) make
Revolving Loans and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth on the Commitment Schedule (which schedule shall set forth each
Lender’s Commitment as of the Effective Date and the Additional Commitment
Availability Date) or in an Assignment and Assumption executed pursuant to
Section 12.01, as it may be modified as a result of any assignment that has
become effective pursuant to Section 12.01 or as otherwise modified from time to
time pursuant to the terms hereof.

“Commitment Fee” is defined in Section 2.05(a).

“Commitment Schedule” means the Schedule attached hereto and identified as such,
identifying each Lender’s Commitment as of the Effective Date and the Additional
Commitment Availability Date.

“Consenting Lender” is defined in Section 2.02(b).

 

7



--------------------------------------------------------------------------------

“Consolidated Assets” means, at any date of determination, the total amount, as
shown on or reflected in the most recent consolidated balance sheet of Parent
and its subsidiaries as at the end of Parent’s fiscal quarter ending prior to
such date, of all assets of Parent and its consolidated subsidiaries on a
consolidated basis in accordance with Agreement Accounting Principles (giving
pro forma effect to any acquisition or disposition of Property of Parent or any
of its subsidiaries with fair value in excess of $100,000,000 that has occurred
since the end of such fiscal quarter as if such acquisition or disposition had
occurred on the last day of such fiscal quarter).

“Consolidated Debt” means at any time the consolidated Indebtedness for Borrowed
Money of Parent and its subsidiaries calculated on a consolidated basis as of
such time in accordance with Agreement Accounting Principles.

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of Parent and its subsidiaries calculated on a consolidated basis as of such
time in accordance with Agreement Accounting Principles.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Parent or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.

“Conversion/Continuation Notice” is defined in Section 2.09.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declining Lender” is defined in Section 2.02(b).

“Default” means an event described in Article 7.

 

8



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Revolving Loans or participations in respect of Letters of Credit, within
three Business Days of the date required to be funded by it hereunder unless
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding has not been satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing),
(b) has notified Parent, any L/C Issuer or the Administrative Agent in writing
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder, or generally under other agreements in which it commits to extend
credit, unless such notification or public statement relates to such Lender’s
obligation to fund a Revolving Loan hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding
cannot be satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing or public
statement), (c) has failed, within three Business Days after written request by
the Administrative Agent, any Borrower or any L/C Issuer, to confirm in a manner
satisfactory to the Administrative Agent, such Borrower or such L/C Issuer, as
applicable, that it will comply with its funding obligations, which request was
made because of a reasonable concern by the Administrative Agent, such Borrower
or such L/C Issuer that such Lender may not be able to comply with its funding
obligations hereunder; provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent, such Borrower or such L/C Issuer, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority unless such
ownership or equity results in or provides such Lender with immunity from the
jurisdiction of courts within the United States or any other nation or from the
enforcement of judgments or writs of attachment on its assets or permits such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.22(b)) as of the date established therefor by the Administrative Agent
in a written notice of such determination, which shall be delivered by the
Administrative Agent to Parent, the L/C Issuer and each Lender promptly
following such determination.

 

9



--------------------------------------------------------------------------------

“Designated Borrower” means any Wholly-Owned Subsidiary of Parent (other than,
if Walgreens Boots Alliance is then Parent, Walgreens) designated for borrowing
privileges under this Agreement in accordance with Section 2.23.

“Designated Foreign Borrower” is defined in Section 2.23(b).

“Disqualified Stock” means any capital stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Facility Termination Date.

“Dollar” and “$” means dollars in the lawful currency of the United States of
America.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Foreign Currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or any L/C Issuer, as the case may be, at
such time on the basis of the Exchange Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Foreign Currency.

“Effective Date” is defined in Section 4.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.01(b)(v), (vi) and (vii) (subject to such consents, if
any, as may be required under Section 12.01(b)(iii)).

“Engagement Letter” means that certain Amended and Restated Engagement Letter,
dated October 17, 2014, among the Arrangers, the Initial Lenders and Walgreens.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(d) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

 

10



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, cost of environmental remediation, fines,
penalties or indemnities), resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) the rules
or regulations promulgated thereunder.

“Euro” means the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the legislative measures of the
European Union for the introduction of, changeover to or operation of the Euro
in one or more member states, being in part legislative measures to implement
the European and Monetary Union as contemplated in the Treaty on European Union.

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest based on the applicable Eurocurrency Rate.

“Eurocurrency Base Rate” means

(a) for any Interest Period with respect to a Eurocurrency Loan, the rate per
annum equal to the London Interbank Offered Rate administered by the ICE
Benchmark Administration (or the successor thereto if the ICE Benchmark
Administration is no longer making a London Interbank Offered Rate available)
(“LIBOR”) as published on the applicable Bloomberg screen page (or such other
comparable commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time in its reasonable
discretion) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) in the London
interbank market with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Floating Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day.

 

11



--------------------------------------------------------------------------------

“Eurocurrency Loan” means a Revolving Loan which, except as otherwise provided
in Section 2.11, bears interest at the applicable Eurocurrency Rate requested by
the applicable Borrower pursuant to Sections 2.08 and 2.09. Eurocurrency Loans
may be denominated in Dollars or a Foreign Currency.

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the quotient of (i) the Eurocurrency Base Rate
applicable to such Interest Period, divided by (ii) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period.

“Exchange Rate” for a currency means the rate determined by the Administrative
Agent for the purchase of such currency with another currency, as published on
the applicable Bloomberg screen page at or about 11:00 a.m. (London, England
time) on the date two Business Days prior to the date as of which the foreign
exchange computation is made. In the event that such rate does not appear on the
applicable Bloomberg screen page, the “Exchange Rate” with respect to the
purchase of such currency with another currency shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and Parent, or, in the absence of such
agreement, such “Exchange Rate” shall instead be the rate determined by the
Administrative Agent to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office in respect of
such currency at approximately 11:00 a.m. (local time) on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that if at the time of any such determination, no such spot rate can
reasonably be quoted, the Administrative Agent may use any reasonable method as
it deems applicable to determine such rate, and such determination shall be
conclusive absent manifest error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income (however denominated), franchise Taxes imposed on it (in
lieu of net income Taxes), and branch profits or similar Taxes, in each case,
imposed by the jurisdiction (or any political subdivision thereof) (i) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending
Installation is located, or (ii) where the recipient otherwise has a present or
former connection (other than by reason of the activities and transactions
specifically contemplated by this Agreement, including selling or assigning an
interest in any Revolving

 

12



--------------------------------------------------------------------------------

Loan or Loan Document or enforcing provisions of any Loan Document), (b) any
backup withholding Tax that is required by the Code to be withheld from amounts
payable to a Lender that has failed to comply with Section 3.05(e)(ii), (c) in
the case of a Foreign Lender, any U.S. withholding Tax that is required to be
imposed on amounts payable to such Foreign Lender (other than an assignee
pursuant to a request by Parent under Section 2.19) pursuant to the laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Installation), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Installation (or assignment), to receive additional amounts from the applicable
Borrower with respect to such withholding Tax pursuant to Section 3.05(a)(i) or
(ii), (d) in the case of a Lender, any withholding Tax that is attributable to
such Lender’s failure to comply with Section 3.05(e) and (e) any U.S. federal
withholding Taxes imposed under FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Alliance Boots Debt” means Indebtedness for Borrowed Money outstanding
under (i) the Senior Facilities Agreement, dated 5 July 2007 (as amended and
restated by amendment and restatement agreements dated 10 September 2007, 30 May
2008, 18 December 2012 and 11 June 2014 and as amended by an amendment letter
dated 16 October 2007 and as further amended or otherwise modified from time to
time), among Alliance Boots Limited, Deutsche Bank AG, London Branch, as
facility agent and the other obligors, agents and lenders party thereto, and
(ii) the Subordinated Facility Agreement, dated 5 July 2007 (as amended and
restated by amendment and restatement agreements dated 3 September 2007 and
18 December 2012 and as amended by an amendment letter dated 16 October 2007 and
as further amended or otherwise modified from time to time), among Alliance
Boots Limited, Deutsche Bank AG, London Branch, as facility agent and the other
obligors, agents and lenders party thereto, and, in each case, refinancings,
renewals or replacement thereof with the proceeds of Indebtedness for Borrowed
Money issued or guaranteed by Alliance Boots and its Subsidiaries.

“Existing Alliance Boots Debt Repayment” means the payment or other satisfaction
in full of all amounts due or outstanding in respect of the Existing Alliance
Boots Debt, the termination of all commitments (if any) in respect thereof and
the discharge and release of all guarantees (if any) thereof and security (if
any) therefor.

“Existing Credit Agreements” means (i) that certain Credit Agreement dated as of
July 20, 2011 (as amended by Amendment No. 1 thereto, dated February 29, 2012,
Amendment No. 2 thereto, dated July 23, 2012 and as further

 

13



--------------------------------------------------------------------------------

amended, restated, supplemented or otherwise modified from time to time) among
Walgreens as borrower, the financial institutions party thereto as lenders and
Bank of America as administrative agent and (ii) that certain Credit Agreement
dated as of July 23, 2012 (as amended, restated, supplemented or otherwise
modified from time to time) among Walgreens as borrower, the financial
institutions party thereto as lenders and Bank of America as administrative
agent.

“Existing Notes” means the (i) 1.000% Notes due 2015, (ii) 1.800% Notes due
2017, (iii) 5.250% Notes due 2019, (iv) 3.100% Notes due 2022 and (v) 4.400%
Notes due 2042, in each case, issued by Walgreens and outstanding on October 17,
2014.

“Extending Lender” is defined in Section 2.02(b).

“Extension Date” is defined in Section 2.02(b).

“Facilities Fee Letter” means that certain Facilities Fee Letter, dated
October 10, 2014, among the Arrangers, the Initial Lenders and Walgreens.

“Facility Termination Date” means the earlier of (a) November 10, 2019, subject
to the extension thereof pursuant to Section 2.02(b), and (b) the date of
termination in whole of the Aggregate Commitment pursuant to Section 2.05 or
Section 8.01 hereof.

“Facility Termination Date Extension” is defined in Section 2.02(b).

“FATCA” means sections 1471-1474 of the Code as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any regulations promulgated
thereunder or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

14



--------------------------------------------------------------------------------

“Fee Letters” means the Facilities Fee Letter and the Administrative Agency Fee
Letter.

“Floating Rate” means, for any day for any Revolving Loan, a rate per annum
equal to the Alternate Base Rate for such day, changing when and as the
Alternate Base Rate changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

“Floating Rate Loan” means a Revolving Loan, or portion thereof, which, except
as otherwise provided in Section 2.11, bears interest at the Floating Rate. All
Floating Rate Loans shall be denominated in Dollars.

“Foreign Currency” means Sterling, Euros, Yen, Swiss Francs or any other
currency (other than Sterling, Euros, Yen or Swiss Francs), which is approved in
accordance with Section 1.05.

“Foreign Lender” means any Lender or L/C Issuer that is not organized under the
laws of the United States, any State thereof or the District of Columbia.

“Foreign Pension Plan” means any defined benefit plan as described in
Section 3(35) of ERISA for which Parent, any Subsidiary or any member of the
Controlled Group is a sponsor or administrator or to which Parent, any
Subsidiary or any member of the Controlled Group has any liability, and which
(a) is maintained or contributed to for the benefit of employees of Parent, any
of its respective Subsidiaries or any member of its Controlled Group, (b) is not
covered by ERISA pursuant to Section 4(b)(4) of ERISA, and (c) under applicable
local law, is required to be funded through a trust or other funding vehicle.

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Pro Rata Share of the Outstanding Credit Exposure with
respect to L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

15



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” is defined in Section 2.03(c)(i).

“Holdco Reorganization” means the reorganization of Walgreens into a holding
company structure pursuant to the merger of a newly formed, wholly owned
subsidiary of Walgreens Boots Alliance with and into Walgreens, resulting in
Walgreens, as the surviving company in such merger, becoming a wholly owned
subsidiary of Walgreens Boots Alliance and Walgreens’ common shareholders
becoming shareholders of Walgreens Boots Alliance.

“HSBC” means HSBC Bank USA, National Association.

“Indebtedness” of a Person means, without duplication, (a) the obligations of
such Person (i) for borrowed money, (ii) under or with respect to notes payable
and drafts accepted which represent extensions of credit (whether or not
representing obligations for borrowed money) to such Person, (iii) constituting
reimbursement obligations with respect to letters of credit issued for the
account of such Person, (iv) for the deferred purchase price of property or
services (other than current accounts payable arising in the ordinary course of
such Person’s business payable on terms customary in the trade), (v) for its
Contingent Obligations, (vi) for its Net Mark-to-Market Exposure under Rate
Management Transactions, (vii) for its Capitalized Lease Obligations, (viii) for
its Rate Management Obligations, (ix) for its Receivables Transaction Attributed
Indebtedness and (x) with respect to Disqualified Stock, (b) the obligations of
others, whether or not assumed, secured by Liens on property of such Person or
payable out of the proceeds of, or production from, property or assets now or
hereafter owned or acquired by such Person and (c) any other obligation or other
financial accommodation which in accordance with Agreement Accounting Principles
would be shown as a liability on the consolidated balance sheet of such Person.

“Indebtedness for Borrowed Money” of a Person means, without duplication,
(a) indebtedness for borrowed money (whether or not evidenced by bonds,
debentures, notes or similar instruments) or for the deferred purchase price of
property or services (other than current accounts payable arising in the
ordinary course of such Person’s business payable on terms customary in the
trade), (b) Capitalized Lease Obligations and (c) obligations under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise

 

16



--------------------------------------------------------------------------------

acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of any other Person of the kinds referred to in
clause (a) or (b) above.

“Indemnified Taxes” means Taxes (other than Excluded Taxes) imposed on or with
respect to any payment made by or on account of any obligation of any Borrower
hereunder.

“Indemnitee” is defined in Section 9.06(b).

“Information” is defined in Section 9.10.

“Initial Lenders” means Bank of America, HSBC, Deutsche Bank Luxembourg S.A.,
Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A., Morgan Stanley Bank, N.A. and
Wells Fargo Bank, N.A.

“Intangible Assets” means, at any date of determination, the value, as shown on
or reflected in the most recent consolidated balance sheet of Parent and its
subsidiaries as at the end of Parent’s fiscal quarter ending prior to such date,
prepared in accordance with Agreement Accounting Principles and giving pro forma
effect to any acquisition or disposition of Property of Parent or any of its
subsidiaries with fair value in excess of $100,000,000 that has occurred since
the end of such fiscal quarter as if such acquisition or disposition had
occurred on the last day of such fiscal quarter, of all trade names, trademarks,
licenses, patents, copyrights, service marks, goodwill and other like
intangibles.

“Interest Period” means, with respect to a Eurocurrency Advance, a period of
one, two, three or six months or such other period agreed to by the Lenders and
Parent, commencing on a Borrowing Date or on the date on which a Eurocurrency
Advance is continued or a Floating Rate Advance is converted into a Eurocurrency
Advance. Such Interest Period shall end on but exclude the day which corresponds
numerically to such date one, two, three or six months or such other agreed upon
period thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month or such
other succeeding period, such Interest Period shall end on the last Business Day
of such next, second, third or sixth succeeding month or such other succeeding
period. If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

17



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the applicable Borrower (or any of its Subsidiaries)
or in favor of such L/C Issuer and relating to any such Letter of Credit.

“Joinder Agreement” means, with respect to any Designated Borrower, an agreement
substantially in the form of Exhibit A hereto signed by such Designated Borrower
and Parent.

“Judgment Currency” is defined in Section 15.06.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share. All
L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as an Advance. All L/C Borrowings shall be denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, with respect to any Letter of Credit, each Initial Lender
(or any Affiliate of such Initial Lender designated an L/C Issuer by such
Initial Lender and reasonably acceptable to Parent) and/or any other Lender from
time to time designated by Parent as an L/C Issuer with the consent of such
Lender and reasonably acceptable to the Administrative Agent, to the extent such
other Lender has agreed to issue such Letter of Credit hereunder, or any
successor issuer of such Letters of Credit hereunder. In the event that there is
more than one L/C Issuer at any time, references herein and in the other Loan
Documents to the L/C Issuer shall be deemed to refer to the L/C Issuer in
respect of the applicable Letter of Credit or to all L/C Issuers, as the context
requires.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.03. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder

 

18



--------------------------------------------------------------------------------

by reason of the operation of Rule 3.13 or Rule 3.14 of the ISP or because a
drawing was presented under such Letter of Credit on or prior to the expiry date
thereof but has not yet been honored or dishonored, such Letter of Credit shall
be deemed to be “outstanding” in the amount so remaining available to be drawn.

“Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
HSBC Securities (USA) Inc.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns, as well as any Person
that becomes a “Lender” hereunder pursuant to Section 2.01(b) or Section
2.02(b).

“Lending Installation” means, with respect to a Lender or the Agents, the
office, branch, subsidiary or affiliate of such Lender or Agent listed on the
administrative information sheets provided to the Administrative Agent in
connection herewith, or otherwise selected by such Lender or Agent pursuant to
Section 2.17.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial or a standby letter of credit, denominated, at the
option of the applicable Borrower, in Dollars or any Foreign Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Commitment” means, as to any L/C Issuer, the amount set forth
opposite such L/C Issuer’s name on the Commitment Schedule under the caption
“Letter of Credit Commitment” or, with respect to any Lender that becomes an L/C
Issuer after the Effective Date, the amount set forth by the Administrative
Agent for such L/C Issuer in the Register as such L/C Issuer’s “Letter of Credit
Commitment”, in each case, as such amount may be reduced from time to time
pursuant to the terms hereof.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Facility Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“Letter of Credit Fee” is defined in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)(i) prior
to the Additional Commitment Availability Date, $375,000,000 and (ii) on and
after the Additional Commitment Availability Date, $500,000,000 and (b) the
Aggregate Commitments. The Letter of Credit Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

19



--------------------------------------------------------------------------------

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan Documents” means this Agreement, each Issuer Document, any Notes issued
pursuant to Section 2.13 (if requested) and any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.21 of this
Agreement, as the same may be amended, restated or otherwise modified and in
effect from time to time.

“Loan Party” means each applicable Borrower and Parent

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Major Subsidiary” means Walgreens (to the extent the Holdco Reorganization is
consummated on or prior to the Alliance Boots Acquisition Closing Date), any
Designated Borrower and any Subsidiary of Parent (a) which is organized and
existing under, or has its principal place of business in, the United States or
any political subdivision thereof, Canada or any political subdivision thereof,
any country which is a member of the European Union on the Effective Date or any
political subdivision thereof, or Switzerland, Norway or Australia or any of
their respective political subdivisions, and (b) which has at any time total
assets (after intercompany eliminations) exceeding $7,000,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, results of operations, business or Property of Parent and its
Subsidiaries taken as a whole or (b) the rights of or remedies available to the
Lenders or the Administrative Agent against any Borrower under the Loan
Documents, taken as a whole.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) of
ERISA that is subject to Title IV of ERISA and is maintained pursuant to a
collective bargaining agreement or any other arrangement to which Parent, any
Subsidiary or any member of the Controlled Group is a party to which more than
one employer is obligated to make contributions.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits

 

20



--------------------------------------------------------------------------------

of such Person arising from Rate Management Transactions. “Unrealized losses”
means the fair market value of the cost to such Person of replacing such Rate
Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“New Credit Agreements” means this Agreement and the Term Loan Credit Agreement,
dated as of the date hereof, among Walgreens, Walgreens Boots Alliance, Bank of
America, as administrative agent, and the lenders from time to time party
thereto (as it may be amended, restated, supplemented or otherwise modified and
as in effect from time to time).

“New Lender” is defined in Section 2.02(b).

“Non-Extension Notice Date” is defined in Section 2.03(b)(iii).

“Note” is defined in Section 2.13(d).

“Obligations” means all Revolving Loans, Advances, L/C Obligations, debts,
liabilities, obligations, covenants and duties owing by any Borrower to any of
the Agents, any Lender, the L/C Issuer, the Arranger, any affiliate of the
Agents or any Lender, the L/C Issuer, the Arranger, or any indemnitee under the
provisions of Section 9.06 or any other provisions of the Loan Documents, in
each case of any kind or nature, present or future, arising under this Agreement
or any other Loan Document, whether or not evidenced by any note, guaranty or
other instrument, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, foreign exchange risk, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest, charges, expenses, fees, attorneys’ fees and
disbursements, paralegals’ fees, and any other sum chargeable to Parent or any
of its Subsidiaries under this Agreement or any other Loan Document.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Taxes” means all present or future stamp, documentary, intangible,
recording or filing taxes or any similar taxes, charges or levies arising from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

21



--------------------------------------------------------------------------------

“Outstanding Credit Exposure” means, as to any Lender at any time, (a) with
respect to any Revolving Loans on any date, the Dollar Equivalent of the
aggregate principal amount of its Revolving Loans outstanding at such time after
giving effect to any borrowings and prepayments or repayments of any Revolving
Loans occurring on such date; and (b) with respect to any L/C Obligation on any
date, the Dollar Equivalent of the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligation as of such date,
including as a result of any reimbursements by the applicable Borrower of
Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or any L/C Issuer, as the case may be, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in a Foreign Currency, the rate of interest
per annum at which overnight deposits in the applicable Foreign Currency, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of the
Administrative Agent in the applicable offshore interbank market for such
currency to major banks in such interbank market.

“Parent” means (i) Walgreens or (ii) to the extent the Holdco Reorganization is
consummated on or prior to the Alliance Boots Acquisition Closing Date,
Walgreens Boots Alliance, as applicable.

“Parent Guarantee” is defined in Section 16.01.

“Participant” is defined in Section 12.01(d).

“Participant Register” is defined in Section 12.01(d).

“Payment Date” means the last Business Day of each March, June, September and
December and the Facility Termination Date.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee benefit plan other than a Multiemployer Plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code as to which Parent, any Subsidiary or any member of the
Controlled Group may have liability.

 

22



--------------------------------------------------------------------------------

“Platform” is defined in Section 6.01.

“Pricing Schedule” means the Schedule identifying the Applicable Margin, the
Applicable Commitment Fee Rate and the Applicable Letter of Credit Fee Rate
attached hereto identified as such.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) and the denominator of which is the Aggregate Commitment at such
time, or, if the Aggregate Commitment has been terminated, a portion equal to a
fraction the numerator of which is such Lender’s Outstanding Credit Exposure at
such time and the denominator of which is the sum of the Aggregate Outstanding
Credit Exposure at such time.

“Protesting Lender” is defined in Section 2.23(b).

“Public Lender” is defined in Section 6.01.

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by Parent or any Subsidiary pursuant to
which Parent or any Subsidiary may sell, convey or otherwise transfer to a
newly-formed Subsidiary or other special-purpose entity, or any other Person,
any accounts or notes receivable and rights related thereto.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Management Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between any Borrower and
any Lender or Affiliate thereof which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,

 

23



--------------------------------------------------------------------------------

forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Receivables Transaction on any date of determination that would be
characterized as principal if such Qualified Receivables Transactions were
structured as a secured lending transaction rather than as a purchase.

“Register” is defined in Section 12.01(c).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stock applicable to member banks of the Federal
Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means a reportable event, as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation or
otherwise waived the requirement of Section 4043(a) of ERISA that it be notified
within thirty (30) days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(c) of the Code.

 

24



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to an Advance, a Borrowing
Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.

“Required Lenders” means Lenders in the aggregate having greater than fifty
percent (50%) of the Aggregate Commitment or, if the Aggregate Commitment has
been terminated, Lenders in the aggregate holding greater than fifty percent
(50%) of the Aggregate Outstanding Credit Exposure (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Aggregate Outstanding Credit
Exposure held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Requisite Amount” means $200,000,000.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).

“Revaluation Date” means (a) with respect to any Revolving Loan denominated in a
Foreign Currency (i) the first day of each Interest Period applicable to such
Revolving Loan and (ii) in the case of any Revolving Loan with an Interest
Period longer than three months, at three-month intervals after the first day of
such Interest Period and (b) with respect to any Letter of Credit issued in a
Foreign Currency, each of the following: (i) the date of the issuance of such
Letter of Credit (or amendment of a Letter of Credit that increases the face
amount thereof), (ii) the first Business Day of every calendar quarter after the
date of issuance thereof while such Letter of Credit is outstanding and
(iii) the date of each drawing thereunder.

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to Section 2.01 (and any conversion or continuation thereof pursuant to
Section 2.09).

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in a Foreign Currency, same day or other funds as may be determined by
the Administrative Agent or any L/C Issuer, as the case may be, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in the relevant Foreign Currency.

 

25



--------------------------------------------------------------------------------

“Sanctions” means sanctions administered by OFAC (including by being listed on
the list of Specially Designated Nationals and Blocked Persons issued by OFAC)
or the U.S. Department of State.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Section 5.15 Restricted Lender” is defined in Section 5.15.

“Section 6.14 Restricted Lender” is defined in Section 6.14.

“Seller” means AB Acquisitions Holdings Limited, a private limited liability
company incorporated under the laws of Gibraltar, having its registered office
at 57/63 Line Wall Road, Gibraltar and registered under No. 98476.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means (a) any corporation more than fifty percent
(50%) of the outstanding securities having ordinary voting power of which shall
at the time be owned or controlled, directly or indirectly, by such Person or by
one or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries, or (b) any partnership, limited liability company, association,
joint venture or similar business organization more than fifty percent (50%) of
the ownership interests having ordinary voting power of which shall at the time
be so owned or controlled. Unless otherwise expressly provided, all references
herein to a “Subsidiary” shall mean a Subsidiary of Parent.

“Subsidiary Borrower Obligations” is defined in Section 16.01.

“Substantial Portion” means, on any date of determination, with respect to the
Property of Parent and its Subsidiaries, Property which represents more than
fifteen percent (15%) of the Consolidated Assets of Parent and its Subsidiaries
on such date.

“Swiss Franc” means the lawful currency of Switzerland.

“Syndication Agent” means HSBC Securities (USA) Inc. in its capacity as the
syndication agent for the Lenders, and not in its individual capacity as a
Lender or an L/C Issuer.

 

26



--------------------------------------------------------------------------------

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, reasonably determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Capitalization” means Consolidated Debt plus Consolidated Net Worth.

“Total Tangible Assets” means, at any date of determination, Consolidated Assets
less Intangible Assets.

“Transferee” is defined in Section 12.02.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurocurrency Advance.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Plans exceeds the fair market
value of all such Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plans using PBGC actuarial
assumptions for single employer plan terminations.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unreimbursed Amount” is defined in Section 2.03(c)(i).

“U.S. Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), as amended.

 

27



--------------------------------------------------------------------------------

“Walgreens” is defined in the preamble.

“Walgreens Boots Alliance” is defined in the preamble.

“Walgreens Guarantee” is defined in Section 17.01

“WBA Obligations” is defined in Section 17.01.

“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

“Yen” and “¥” mean the lawful currency of Japan.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

Any accounting terms used in this Agreement which are not specifically defined
herein shall have the meanings customarily given them in accordance with
Agreement Accounting Principles.

Section 1.02. References. Any references to Parent’s Subsidiaries shall not in
any way be construed as consent by the Administrative Agent or any Lender to the
establishment, maintenance or acquisition of any Subsidiary, except as may
otherwise be permitted hereunder.

Section 1.03. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the Dollar Equivalent of the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

Section 1.04. Exchange Rates, Basket Calculations. (a) The Administrative Agent
or any L/C Issuer, as applicable, shall determine the Exchange Rate in respect
of each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Revolving Loans and L/C Obligations denominated in Foreign Currencies. Such
Exchange Rates shall become effective as of such Revaluation Date

 

28



--------------------------------------------------------------------------------

and shall be the Exchange Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Parent hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or any L/C Issuer, as applicable, based on the Exchange
Rate in respect of the date of such determination as if such date were the
Revaluation Date.

(b) Wherever in this Agreement in connection with an Advance, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Advance, Eurocurrency Loan or
Letter of Credit is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency equivalent of such Dollar amount (rounded to the
nearest unit of such Foreign Currency, with 0.5 of a unit being rounded upward),
as determined by the Administrative Agent or any L/C Issuer, as the case may be,
on the basis of the Exchange Rate (determined in respect of the most recent
Revaluation Date).

(c) For purposes of determining compliance with Sections 6.12, no Unmatured
Default or Default shall be deemed to have occurred solely as a result of
changes in Exchange Rates occurring after the time any Lien is created or
incurred.

(d) For purposes of determining compliance with Section 6.13, the amount of
Indebtedness for Borrowed Money denominated in any currency other than Dollars
will be converted into Dollars based on the relevant Exchange Rate(s) in effect
as of the last day of the fiscal quarter of Parent for which the ratio of
Consolidated Debt to Total Capitalization is calculated.

(e) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

Section 1.05. Additional Foreign Currencies.

(a) Parent may from time to time request that Eurocurrency Loans be made and/or
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Foreign Currency;” provided that such requested currency
is a lawful currency (other than Dollars) that is readily transferable and
readily convertible into Dollars in the London interbank market. Such request
shall be subject to the approval of the Administrative Agent and the Lenders;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and applicable L/C Issuer.

 

29



--------------------------------------------------------------------------------

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m. (New York time), fifteen (15) Business Days prior to the date of the
desired Advance or L/C Credit Extension (or such other time or date as may be
agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the applicable L/C Issuer, in its or their sole
discretion). In the case of any such request pertaining to Eurocurrency Loans,
the Administrative Agent shall promptly notify each Lender thereof; and in the
case of any such request pertaining to Letters of Credit, the Administrative
Agent shall promptly notify the applicable L/C Issuer thereof. Each Lender (in
the case of any such request pertaining to Eurocurrency Loans) or the applicable
L/C Issuer (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m. (New York time), five
(5) Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Loans or the issuance of Letters of
Credit, as the case may be, in such requested currency.

(c) Any failure by a Lender or an L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or L/C Issuer, as the case may be, to
permit Eurocurrency Loans to be made or Letters of Credit to be issued in such
requested currency. If the Administrative Agent and all the Lenders consent to
making Eurocurrency Loans in such requested currency, the Administrative Agent
shall so notify Parent and such currency shall thereupon be deemed for all
purposes to be a Foreign Currency hereunder for purposes of any Advance of
Eurocurrency Loans; and if the Administrative Agent and the L/C Issuers consent
to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the applicable Borrower and such currency
shall thereupon be deemed for all purposes to be a Foreign Currency hereunder
for purposes of any Letter of Credit issuances. If the Administrative Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.05, the Administrative Agent shall promptly so notify the
applicable Borrower.

Section 1.06. Change of Currency.

(a) Each obligation of the Borrowers under this Agreement to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro in accordance with the legislation of the European
Union relating to Economic and Monetary Union as its lawful currency after the
date hereof shall be redenominated into Euro at the time of such adoption,
provided that if and to the extent that such legislation or member state
provides that any such obligation may be paid by debtors in either the Euro or
such other

 

30



--------------------------------------------------------------------------------

currency, then the Borrowers shall be permitted to repay such amount either in
the Euro or such other currency. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such borrowing, at the end of the
then-current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
reasonably necessary to reflect the adoption of the Euro by any member state of
the European Union and any relevant market conventions or practices relating to
the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be reasonably necessary to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

ARTICLE 2

THE CREDITS

Section 2.01. Description of Facility; Commitment. (a) From and including the
Effective Date and prior to the Facility Termination Date, upon the satisfaction
of the conditions precedent set forth in Sections 4.02, 4.03, 4.04 and 4.05, as
applicable, each Lender severally and not jointly agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Loans to any Borrower
from time to time in amounts not to exceed in the aggregate at any one time
outstanding its Pro Rata Share of the Aggregate Commitment; provided that after
giving effect to such Revolving Loans, (a) the Aggregate Outstanding Credit
Exposure with respect to all Revolving Loans shall not exceed the Aggregate
Commitment at such time and (b) the Outstanding Credit Exposure with respect to
the Revolving Loans and L/C Obligations of any Lender shall not exceed such
Lender’s Commitment at such time, which Revolving Loans (other than Floating
Rate Loans) may, at the applicable Borrower’s election, be denominated in
Dollars or a Foreign Currency. Subject to the terms of this Agreement, any
Borrower may borrow, repay and reborrow Revolving Loans at any time prior to the
Facility Termination Date. The Commitments to lend hereunder shall expire
automatically on the Facility Termination Date. Each Advance hereunder shall
consist of Revolving Loans made from the several Lenders ratably in proportion
to the ratio that their respective Commitments bear to the Aggregate Commitment.

 

31



--------------------------------------------------------------------------------

(b) Parent may at any time from time to time, upon prior written notice by
Parent to the Administrative Agent, increase the Commitments (but not the Letter
of Credit Sublimit) by a maximum aggregate amount of up to ONE BILLION FIVE
HUNDRED MILLION DOLLARS ($1,500,000,000) with additional Commitments from any
existing Lenders and/or with new Commitments from any other Person selected by
Parent and reasonably acceptable to the Administrative Agent and the L/C
Issuers; provided that:

(i) any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof;

(ii) no Default or Unmatured Default shall exist and be continuing at the time
of any such increase;

(iii) no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;

(iv) (A) any new Lender shall join this Agreement by executing such joinder
documents required by the Administrative Agent and/or (B) any existing Lender
electing to increase its Commitment shall have executed a commitment agreement
reasonably satisfactory to the Administrative Agent; and

(v) as a condition precedent to such increase, Parent shall (x) deliver to the
Administrative Agent a certificate dated as of the date of such increase signed
by an Authorized Officer of Parent (A) certifying and attaching the resolutions
adopted by Parent approving or consenting to such increase, and (B) certifying
that, before and after giving effect to such increase, (1) the representations
and warranties contained in Article 5 and the other Loan Documents are true and
correct in all material respects (except to the extent such representations and
warranties are qualified with “materiality” or “Material Adverse Effect” or
similar terms, in which case such representations and warranties shall be true
and correct in all respects) on and as of the date of such increase, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(except to the extent such representations and warranties are qualified with
“materiality” or “Material Adverse Effect” or similar terms, in which case such
representations and warranties shall be true and correct in all respects) on and
as of such earlier date and (2) no Default or Unmatured Default exists and
(y) pay any applicable fee related to such increase (including, without
limitation, any applicable arrangement, upfront and/or administrative fee).

 

32



--------------------------------------------------------------------------------

In connection with the effectiveness of any increase under this Section 2.01(b),
(x) the Commitment Schedule shall be deemed amended to reflect such increase and
the updated Commitments and Pro Rata Shares of the Lenders, (y) the
Administrative Agent shall promptly notify Parent and the Lenders of the updated
Commitment Schedule and (z) to the extent necessary to keep any outstanding
Revolving Loans allocated ratably to the Lenders in accordance with their
updated Pro Rata Shares, Parent shall (or shall cause the applicable Borrower
to) prepay (or, if the Administrative Agent determines in its sole discretion
that a re-allocation of the Revolving Loans can be accomplished without any cash
prepayments or new cash Advances by the Lenders, be deemed to have prepaid) any
Revolving Loans owing by it (or such Borrower, as applicable) and outstanding on
the date of any such increase (and pay any additional amounts required pursuant
to Section 3.04). The provisions of this Section 2.01(b) involving non-pro rata
allocations, prepayments and Advances shall supersede any provisions in Sections
2.20 or 8.02 to the contrary.

Section 2.02. Facility Termination Date.

(a) Any outstanding Revolving Loans, L/C Obligations and all other unpaid
Obligations shall be paid in full by the applicable Borrower on the Facility
Termination Date. Notwithstanding the termination of this Agreement on the
Facility Termination Date, until all of the Obligations (other than contingent
indemnity obligations) shall have been fully paid and satisfied and all
financing arrangements among the Borrowers and the Lenders hereunder and under
the other Loan Documents shall have been terminated, all of the rights and
remedies under this Agreement and the other Loan Documents shall survive.

(b) Parent may extend the Facility Termination Date (as it may theretofore have
been extended) for additional 1- or 2-year periods (a “Facility Termination Date
Extension”) by providing written notice of such request to the Administrative
Agent not more than 60 days and not less than 30 days prior to each anniversary
of the Effective Date (any such applicable anniversary of the Effective Date,
the “Extension Date”). The Administrative Agent shall promptly notify each
Lender and L/C Issuer of such request and each Lender and L/C Issuer shall then,
in its sole discretion, notify Parent and the Administrative Agent in writing no
later than 15 days prior to the Extension Date whether such Lender or L/C Issuer
will consent to the extension (each such Lender consenting to the extension, an
“Consenting Lender”). The failure of any Lender or L/C Issuer to notify Parent
and the Administrative Agent of its intent to consent to any extension shall be
deemed a rejection by such Lender or L/C Issuer, as applicable. Such extension
shall be effective as to Consenting Lenders and each L/C Issuer

 

33



--------------------------------------------------------------------------------

consenting to such extension if the Required Lenders approve such Facility
Termination Date Extension; provided that (A) the Facility Termination Date
following any such extension shall not be a date that is more than five years
after the applicable Extension Date and (B) at the existing Facility Termination
Date in effect prior to each Facility Termination Date Extension, (1) the
commitments of Lenders and L/C Issuers that did not consent to such Facility
Termination Date Extension (each such Lender not consenting to the extension, a
“Declining Lender”) will be terminated and the Revolving Loans and L/C
Obligations of such Lenders and L/C Issuers will be repaid or Cash
Collateralized, as applicable (it being understood that the commitments of the
Declining Lenders and each L/C Issuer not consenting to such extension will
remain in effect until the Facility Termination Date originally applicable to
such Lenders), (2) the applicable Borrower shall make such additional
prepayments as shall be necessary in order that the Revolving Loans and L/C
Obligations hereunder immediately after such existing Facility Termination Date
will not exceed, respectively, the Aggregate Commitments and Letter of Credit
Sublimit and (3) solely to the extent necessary to ensure that any Outstanding
Credit Exposure with respect to L/C Obligations is allocated ratably among the
Consenting Lenders, Extending Lenders (if any) and New Lenders (if any) in
accordance with their updated Pro Rata Share, the Administrative Agent may, in
its sole discretion, reallocate each Consenting Lender’s Outstanding Credit
Exposure with respect to L/C Obligations. The consent of Declining Lenders will
not be required; provided that Consenting Lenders constituting the Required
Lenders have approved such Facility Termination Date Extension. Parent shall
have the right, at any time prior to the existing Facility Termination Date
applicable to any Declining Lenders, to replace Declining Lenders with
Consenting Lenders willing (in their sole discretion) to increase their existing
commitments (each such Lender, an “Extending Lender”), or other financial
institutions willing (in their sole discretion) to become Lenders and extend new
commitments, on terms consistent with Section 2.19 (each such Lender, a “New
Lender”), in each case on the existing Facility Termination Date. In connection
therewith, the Administrative Agent shall enter in the Register (A) the names of
any New Lenders, (B) the Facility Termination Date applicable to each Lender and
L/C Issuer and (C) the respective allocations of any Declining Lenders,
Consenting Lenders, Extending Lenders and New Lenders effective as of the
Facility Termination Date applicable thereto. If any financial institution or
other entity becomes a New Lender or any Extending Lender’s Commitment is
increased pursuant to this Section 2.02(b), (x) Advances made and Letters of
Credit issued on or after the existing Facility Termination Date shall be made
in accordance with Section 2.01 based on the respective Commitments and Letter
of Credit Commitments in effect on and after the existing Facility Termination
Date, (y) if, on the date of such joinder or increase, there are any Advances
outstanding, such Advances shall on or prior to such date be prepaid from the
proceeds of new Advances made hereunder (reflecting such additional Lender or
increase), which prepayment shall be accompanied by accrued interest on the
Advances being prepaid

 

34



--------------------------------------------------------------------------------

and any costs incurred by any Lender in accordance with Section 3.04 and (z) if,
on the date of such joinder or increase, there are any L/C Obligations
outstanding, each Lender’s participation in any such outstanding L/C Obligations
shall be reallocated according to each Lender’s Pro Rata Share (giving effect to
such additional Lender or increase). Each such Facility Termination Date
Extension will not be effective as to any Lender or L/C Issuer unless (a) no
Default or Unmatured Default shall have occurred and be continuing on or as of
the date of such extension and (b) all representations and warranties of Parent
set forth in Article V (excluding those contained in Sections 5.05 and 5.07)
shall be true and correct in all material respects (except to the extent such
representations and warranties are qualified with “materiality” or “Material
Adverse Effect” or similar terms, in which case such representations and
warranties shall be true and correct in all respects) as if made on and as of
the date of such extension, except to the extent a representation or warranty is
stated to relate solely to an earlier date, in which case the representation or
warranty shall be true and correct in all material respects (except to the
extent such representations and warranties are qualified with “materiality” or
“Material Adverse Effect” or similar terms, in which case such representations
and warranties shall be true and correct in all respects) on and as such earlier
date.

Section 2.03. Letters of Credit. (a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees (subject, in the case of each L/C Issuer, to the amount of its Letter of
Credit Commitment), in reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Effective Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or any Foreign Currency for the account
of any Borrower or any of its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of any Borrower
or any of its Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Aggregate Outstanding Credit Exposure with respect to all Revolving
Loans and all L/C Obligations shall not exceed the Aggregate Commitment at such
time, (y) the Outstanding Credit Exposure of any Lender with respect to the
Revolving Loans and L/C Obligations shall not exceed such Lender’s Commitment at
such time and (z) the Dollar Equivalent of the outstanding amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit; provided further
that no L/C Issuer shall be required to issue a commercial Letter of Credit if
such issuance would breach such L/C Issuer’s internal policy or such L/C Issuer
is otherwise

 

35



--------------------------------------------------------------------------------

unable to issue commercial Letters of Credit. Each request by a Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by such Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the first proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, each Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly each Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders (and such L/C Issuer) have approved such
expiry date; or

(B) subject to Section 2.03(b)(v), the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders (and such L/C Issuer) have approved such expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

 

36



--------------------------------------------------------------------------------

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $500,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or any Foreign Currency; or

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the applicable
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.22(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion;

(iv) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(v) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article 10 with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article 10
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by an Authorized Officer of the
applicable Borrower. Such Letter of Credit Application must be received by the
applicable L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least five (5) Business

 

37



--------------------------------------------------------------------------------

Days (or such later date and time as the Administrative Agent and the applicable
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the applicable L/C
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the applicable L/C Issuer: (w) the Letter of
Credit to be amended; (x) the proposed date of amendment thereof (which shall be
a Business Day); (y) the nature of the proposed amendment; and (z) such other
matters as the applicable L/C Issuer may reasonably require. Additionally, the
applicable Borrower shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the applicable L/C Issuer or the Administrative Agent may
reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the applicable Borrower and, if not, the applicable L/C
Issuer will provide the Administrative Agent with a copy thereof. Unless the
applicable L/C Issuer has received written notice from any Lender, the
Administrative Agent or the applicable Borrower, at least one Business Day prior
to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Section 4.02 shall
not be satisfied, then, subject to the terms and conditions hereof, the
applicable L/C Issuer shall, on the requested date, issue a Letter of Credit for
the account of the applicable Borrower or the applicable Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with the applicable L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Pro Rata Share times the amount of
such Letter of Credit.

 

38



--------------------------------------------------------------------------------

(iii) If the applicable Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the applicable Borrower shall not be required to
make a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that (x) the applicable L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii)(B)), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the applicable Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each case directing the L/C Issuer not to permit such extension and (y) the
L/C Issuer may elect whether or not to permit any such extension if the L/C
Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of Section 2.03(a)(iii) or otherwise).

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(v) Each L/C Issuer may, in its sole discretion, issue one or more Letters of
Credit hereunder, with expiry dates that would occur after the Letter of Credit
Expiration Date (and after the Facility Termination

 

39



--------------------------------------------------------------------------------

Date), based upon the applicable Borrower’s agreement to fully Cash
Collateralize the L/C Obligations relating to such Letters of Credit on or
before the Letter of Credit Expiration Date pursuant to the terms of
Section 2.21. In the event the applicable Borrower fails to Cash Collateralize
the outstanding L/C Obligations on or before the Letter of Credit Expiration
Date, each outstanding Letter of Credit shall automatically be deemed to be
drawn in full, the L/C Issuer shall be deemed to require reimbursements in
Dollars and the applicable Borrower shall be deemed to have requested a Floating
Rate Loan to be funded by the Lenders on the Letter of Credit Expiration Date to
reimburse the Dollar Equivalent of such drawing (with the proceeds of such
Floating Rate Loan being used to Cash Collateralize outstanding L/C Obligations
as set forth in Section 2.21) in accordance with the provisions of
Section 2.03(c). If a Floating Rate Loan cannot be made because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
applicable Borrower shall be deemed to have incurred an L/C Borrowing from the
L/C Issuer, and each Lender shall be obligated to fund its Pro Rata Share of
such L/C Borrowing in the form of an L/C Advance in accordance with the
provisions of Section 2.03(c) (with the proceeds of such L/C Advance being used
to Cash Collateralize outstanding L/C Obligations as set forth in Section 2.21).
The funding by a Lender of its Pro Rata Share of such Floating Rate Loan or such
L/C Advance, as applicable, to Cash Collateralize the outstanding L/C
Obligations on the Letter of Credit Expiration Date shall be deemed payment by
such Lender in respect of its participation interest in such L/C Obligations.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Within two Business Days after receipt from the beneficiary of any Letter of
Credit of any notice of drawing under such Letter of Credit, the applicable L/C
Issuer shall notify the applicable Borrower and the Administrative Agent
thereof. In the case of a Letter of Credit denominated in a Foreign Currency,
the applicable Borrower shall reimburse the applicable L/C Issuer in such
Foreign Currency, unless (A) the applicable L/C Issuer (at its option) shall
have specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
applicable Borrower shall have notified the applicable L/C Issuer promptly
following receipt of the notice of drawing that the applicable Borrower will
reimburse the applicable L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in a
Foreign Currency, the applicable L/C Issuer shall notify the applicable Borrower
of the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 3:00 p.m. New York time on the Business
Day immediately following the day the applicable Borrower received

 

40



--------------------------------------------------------------------------------

notice thereof from the applicable L/C Issuer in respect of a Letter of Credit
to be reimbursed in Dollars, or the Applicable Time on the Business Day
immediately following the day the applicable Borrower received notice thereof
from the applicable L/C Issuer in respect of a Letter of Credit to be reimbursed
in a Foreign Currency (each such date, an “Honor Date”), the applicable Borrower
shall reimburse the applicable L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency. In
the event that (A) a drawing denominated in a Foreign Currency is to be
reimbursed in Dollars pursuant to clause (B) of the second sentence in this
Section 2.03(c)(i) and (B) the Dollar amount paid by the applicable Borrower,
whether on or after the Honor Date, shall not be adequate on the date of that
payment to purchase in accordance with normal banking procedures a sum
denominated in the Foreign Currency equal to the drawing, the applicable
Borrower agrees, as a separate and independent obligation, to indemnify the
applicable L/C Issuer for the loss resulting from its inability on that date to
purchase the Foreign Currency in the full amount of the drawing. If the
applicable Borrower fails to timely reimburse the applicable L/C Issuer on the
Honor Date, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in a Foreign Currency) (the “Unreimbursed Amount”), and the amount
of such Lender’s Pro Rata Share thereof. In such event, the applicable Borrower
shall be deemed to have requested an Advance of Floating Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.06 for the
principal amount of Floating Rate Loans, but subject to the conditions set forth
in Section 4.02 and provided that, after giving effect to such Advance, the
Aggregate Outstanding Credit Exposure shall not exceed the Aggregate Commitment.
Any notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice by the Administrative Agent pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer, in Dollars, at the Administrative Agent’s
Office for Dollar-denominated payments in an amount equal to its Pro Rata Share
of the Unreimbursed Amount not later than 1:00 p.m. (New York time) on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be

 

41



--------------------------------------------------------------------------------

deemed to have made a Floating Rate Loan to the applicable Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by an
Advance of Floating Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the applicable Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the default rate of interest pursuant to Section 2.11. In such
event, each Lender’s payment to the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

(iv) Until a Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the applicable L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the applicable L/C Issuer, the applicable Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default or
Unmatured Default, or (C) any other occurrence, event or condition, whether or
not similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.03(c) is subject
to the conditions set forth in Section 4.02. No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the applicable Borrower to
reimburse the applicable L/C Issuer for the amount of any payment made by the
applicable L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c)

 

42



--------------------------------------------------------------------------------

by the time specified in Section 2.03(c)(ii), the applicable L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the applicable L/C Issuer at a rate per annum equal to the applicable
Overnight Rate. A certificate of the applicable L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the applicable L/C Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the applicable Borrower or otherwise, including proceeds
of cash collateral applied thereto by the Administrative Agent), the
Administrative Agent will promptly distribute to such Lender its Pro Rata Share
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid (including pursuant to any settlement entered into by the applicable
L/C Issuer in its discretion), each Lender shall pay to the Administrative Agent
for the account of the applicable L/C Issuer its Pro Rata Share thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the applicable Borrower to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

 

43



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the applicable Borrower or any of its Subsidiaries may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
applicable L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Federal bankruptcy law;

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the applicable Borrower or
any of its Subsidiaries; or

(vi) any adverse change in the relevant exchange rates or in the availability of
the relevant Foreign Currency to the applicable Borrower or any of its
Subsidiaries or in the relevant currency markets generally.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the applicable Borrower’s instructions or other
irregularity, the applicable Borrower will immediately notify the applicable L/C
Issuer. The applicable Borrower shall be conclusively deemed to have waived any
such claim against the applicable L/C Issuer and its correspondents unless such
notice is given as aforesaid.

 

44



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Lender and the applicable Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
applicable L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the applicable L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The applicable Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the applicable Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the applicable L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the applicable L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the applicable Borrower may have a claim against the
applicable L/C Issuer, and the applicable L/C Issuer may be liable to the
applicable Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the applicable
Borrower which the applicable Borrower proves were caused by the applicable L/C
Issuer’s willful misconduct or gross negligence or the applicable L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft, certificate(s) or other document(s)
strictly complying with the terms and conditions of a Letter of Credit unless
the applicable L/C Issuer is prevented or prohibited from so paying as a result
of any order or directive of any court or other Governmental Authority. In
furtherance and not in limitation of the foregoing, the applicable L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the applicable L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the applicable Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.

 

45



--------------------------------------------------------------------------------

(h) Letter of Credit Fees. The applicable Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Letter of Credit Fee Rate times the Dollar
Equivalent of the daily maximum amount available to be drawn under such Letter
of Credit; provided, however, any Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 (and, if applicable,
Section 2.22(b)) shall be payable, to the maximum extent permitted by applicable
law, to the other Lenders in accordance with the upward adjustments in their
respective Pro Rata Share allocable to such Letter of Credit pursuant to
Section 2.22(a)(iv), with the balance of such fee, if any, payable to the
applicable L/C Issuer for its own account; except that the applicable Borrower
shall not be required to pay the portion of any Letter of Credit Fee allocable
to a Defaulting Lender with respect to a Letter of Credit for which the
applicable Borrower has provided Cash Collateral sufficient to cover the
Fronting Exposure of that Defaulting Lender. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.03. Letter of
Credit Fees shall be (i) computed on a quarterly basis in arrears and (ii) due
and payable in Dollars on each Payment Date, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Letter of Credit Fee Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Letter of Credit Fee Rate separately for each
period during such quarter that such Applicable Letter of Credit Fee Rate was in
effect. Notwithstanding anything to the contrary contained herein, while any
Unmatured Default exists, all Letter of Credit Fees shall accrue at the default
rate of interest pursuant to Section 2.11.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The applicable Borrower shall pay directly to each L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit issued by such L/C
Issuer for the account of such Borrower or its Subsidiaries, at the rate per
annum specified in the Engagement Letter or as separately agreed upon by the
applicable Borrower and any L/C Issuer, as applicable, computed on the Dollar
Equivalent of the actual daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit) and on a quarterly basis in arrears. Such fronting fee
shall be due and payable in Dollars on each Payment Date in respect of the
then-ended

 

46



--------------------------------------------------------------------------------

quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.03. In addition, the applicable Borrower shall pay directly to
the applicable L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the applicable L/C Issuer relating to letters of credit issued to or
for the account of such Borrower or its Subsidiaries as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of a Borrower, such Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The applicable Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of its
Subsidiaries inures to the benefit of the applicable Borrower, and that the
applicable Borrower’s business derives substantial benefits from the businesses
of its Subsidiaries.

Section 2.04. Types of Advances. The Advances may consist of Floating Rate Loans
or Eurocurrency Loans, or a combination thereof, selected by the applicable
Borrower in accordance with Sections 2.08 and 2.09.

Section 2.05. Fees; Reductions in Aggregate Commitment. (a) Commitment Fee.
Parent agrees to pay to the Administrative Agent for the account of each Lender
a commitment fee in Dollars (the “Commitment Fee”) at a per annum rate equal to
the Applicable Commitment Fee Rate on the daily actual excess of such Lender’s
Commitment over such Lender’s Outstanding Credit Exposure (such excess, such
Lender’s “Actual Unused Commitments”) as adjusted pursuant to Section 2.05(c)
from and including the Effective Date to and including the date on which this
Agreement is terminated in full and all Obligations hereunder have been paid in
full pursuant to Section 2.02, payable quarterly in arrears on each Payment
Date; provided that no Commitment Fee shall accrue hereunder with respect to the
Actual Unused Commitment of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender.

(b) Fee Letters. Walgreens shall pay to each Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the applicable Fee Letter. Such fees shall be fully earned when
paid and shall be non-refundable for any reason whatsoever.

 

47



--------------------------------------------------------------------------------

(c) Reductions in Aggregate Commitment. Parent may permanently reduce the
Aggregate Commitment and/or the Letter of Credit Sublimit in whole, or in part
ratably (except as provided in Section 2.19) among the Lenders, in integral
multiples of $10,000,000, by giving the Administrative Agent notice of such
reduction not later than 11:00 a.m. (New York time) on any Business Day, which
notice shall specify the amount of any such reduction; provided, however, that
(i) the amount of the Aggregate Commitment may not be reduced below the
Aggregate Outstanding Credit Exposure and (ii) Parent shall not terminate or
reduce the Letter of Credit Sublimit if after giving effect thereto the Dollar
Equivalent of the outstanding amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit. If after
giving effect to any reduction or termination of Commitments under this Section,
the Letter of Credit Sublimit exceeds the Aggregate Commitment at such time, the
Letter of Credit Sublimit shall be automatically reduced by the amount of such
excess. All accrued Commitment Fees and Letter of Credit Fees shall be payable
on the effective date of any termination of all or any part of the obligations
of the Lenders to make Revolving Loans and participate in L/C Obligations and of
the applicable L/C Issuers to issue Letters of Credit hereunder.

Section 2.06. Minimum Amount of Each Advance. Each Eurocurrency Advance shall be
in the minimum amount of $10,000,000 (and in multiples of $1,000,000 if in
excess thereof), and each Floating Rate Advance shall be in the minimum amount
of $10,000,000 (and in multiples of $1,000,000 if in excess thereof), provided,
however, that any Eurocurrency Advance or Floating Rate Advance may be in the
amount of the unused Aggregate Commitment. No Borrower shall request a
Eurocurrency Advance if, after giving effect to the requested Eurocurrency
Advance, more than ten (10) Interest Periods would be in effect (unless such
limit has been waived by the Administrative Agent in its sole discretion).

Section 2.07. Prepayments.

(a) Optional Prepayments. Each Borrower may from time to time pay, without
penalty or premium, all of its outstanding Floating Rate Advances, or any
portion of its outstanding Floating Rate Advances, upon prior notice to the
Administrative Agent at or before 1:00 p.m. (New York time) on the date of such
payment. Each Borrower may from time to time pay, subject to the payment of any
funding indemnification amounts required by Section 3.04 but without penalty or
premium, all of its outstanding Eurocurrency Advances, or, in a minimum
aggregate amount of $10,000,000 or any integral multiple of $1,000,000 in excess
thereof, any portion of its outstanding Eurocurrency Advances upon prior notice

 

48



--------------------------------------------------------------------------------

to the Administrative Agent at or before 1:00 p.m. (New York time) at least
three (3) Business Days’ prior, in the case of any Eurocurrency Advances
denominated in Dollars, and at least four (4) Business Days’ prior, in the case
of any Eurocurrency Advances denominated in a Foreign Currency, to the date of
such payment (or, subject to the payment of any funding indemnification amounts
required by Section 3.04, such other prior notice as the Administrative Agent
may agree to). Subject to Section 2.22, each such prepayment shall be applied to
the Revolving Loans of the Lenders to such Borrower in accordance with their
respective Pro Rata Share thereof.

(b) Mandatory Prepayments. If the Administrative Agent notifies Parent, at any
time, that the Dollar Equivalent with respect to Revolving Loans denominated,
and L/C Obligations in respect of Letters of Credit issued, in any Foreign
Currency plus the then outstanding amount of Revolving Loans denominated, and
Letters of Credit issued, in Dollars, exceeds the Aggregate Commitment, then
Parent shall, and shall cause the applicable Borrower to, within five business
days, prepay such Revolving Loans, reduce or Cash Collateralize such Letters of
Credit or take such other action, in each case, to the extent necessary to
eliminate any such excess.

Section 2.08. Method of Selecting Types and Interest Periods for New Advances.
In the case of Revolving Loans, the applicable Borrower shall select the Type of
Advance and, in the case of each Eurocurrency Advance, the Interest Period
applicable thereto from time to time. The applicable Borrower shall give the
Administrative Agent irrevocable notice substantially in the form of Exhibit F
(a “Borrowing Notice”) not later than 9:30 a.m. (New York time) on the Borrowing
Date of each Floating Rate Advance, three (3) Business Days’ before the
Borrowing Date for each Eurocurrency Advance denominated in Dollars and four
(4) Business Days’ before the Borrowing Date for each Eurocurrency Advance
denominated in a Foreign Currency. A Borrowing Notice shall specify:

(a) the Borrowing Date, which shall be a Business Day, of such Advance,

(b) the aggregate amount and currency of such Advance,

(c) the Type of Advance selected,

(d) the identity of the Borrower, and

(e) in the case of each Eurocurrency Advance, the Interest Period applicable
thereto.

 

49



--------------------------------------------------------------------------------

If the applicable Borrower fails to specify a currency in a Borrowing Notice
requesting an Advance, then the Advance so requested shall be made in Dollars.

Section 2.09. Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurocurrency Advances pursuant to this
Section 2.09 or are repaid in accordance with Section 2.07. Each Eurocurrency
Advance shall continue as a Eurocurrency Advance until the end of the then
applicable Interest Period therefor, at which time such Eurocurrency Advance
shall be automatically converted into a Floating Rate Advance (provided, that in
the case of a Eurocurrency Advance denominated in a Foreign Currency, such
Eurocurrency Advance shall be continued as Eurocurrency Advance in its original
currency with an Interest Period of one month), unless (x) such Eurocurrency
Advance is or was repaid in accordance with Section 2.07 or (y) the applicable
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurocurrency Advance continue as a Eurocurrency Advance for the same or
another Interest Period. Subject to the terms of Section 2.06, the applicable
Borrower may elect from time to time to convert all or any part of a Floating
Rate Advance into a Eurocurrency Advance. No Advance may be converted into or
continued as an Advance denominated in a different currency, but instead must be
prepaid in the original currency of such Advance and reborrowed in the other
currency. Notwithstanding anything to the contrary contained in this
Section 2.09, no Advance may be converted or continued as a Eurocurrency Advance
(except with the consent of the Required Lenders) when any Default has occurred
and is continuing (provided, that in the case of a Eurocurrency Advance
denominated in a Foreign Currency, when any Default has occurred and is
continuing such Eurocurrency Advance shall be continued as Eurocurrency Advance
in its original currency with an Interest Period of one month). The applicable
Borrower shall give the Administrative Agent irrevocable notice substantially in
the form of Exhibit G (a “Conversion/Continuation Notice”) of each conversion of
a Floating Rate Advance into a Eurocurrency Advance or continuation of a
Eurocurrency Advance not later than 11:00 a.m. (New York time) at least three
(3) Business Days prior to the date of the requested conversion or continuation,
specifying:

(a) the requested date, which shall be a Business Day, of such conversion or
continuation,

(b) the aggregate amount and Type of the Advance which is to be converted or
continued as a Eurocurrency Advance, and

(c) the duration of the Interest Period applicable thereto.

 

50



--------------------------------------------------------------------------------

Section 2.10. Interest Rates. Each Floating Rate Advance shall bear interest on
the outstanding principal amount thereof, for each day from and including the
date such Advance is made or is automatically converted from a Eurocurrency
Advance into a Floating Rate Advance pursuant to Section 2.09 hereof, to but
excluding the date it is paid or is converted into a Eurocurrency Advance
pursuant to Section 2.09 hereof, at a rate per annum equal to the Floating Rate
plus the Applicable Margin for such day. Changes in the rate of interest on that
portion of any Advance maintained as a Floating Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate. Each Eurocurrency
Advance shall bear interest on the outstanding principal amount thereof, for
each day from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
Eurocurrency Rate for the applicable period plus the Applicable Margin. No
Interest Period may end after the Facility Termination Date.

Section 2.11. Rates Applicable After Default. During the continuance of a
Default (including any Borrower’s failure to pay any Revolving Loan to it at
maturity) the Required Lenders may, at their option, by notice to Parent and the
applicable Borrower (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 8.02 requiring unanimous
consent of the Lenders to changes in interest rates), declare that interest on
the Advances, all fees or any other Obligations of the applicable Borrower
hereunder shall be payable at a rate (after as well as before the commencement
of any proceeding under any Debtor Relief Laws) equal to 2% per annum in excess
of the rate otherwise payable thereon (or, if no rate is otherwise payable
thereon, shall bear interest at a rate equal to the Floating Rate plus the
Applicable Margin plus 2% per annum) commencing on the date of such Default and
continuing until such Default is cured or waived, provided that, during the
continuance of a Default under Section 7.02, 7.05 or 7.06, such rate shall be
applicable to all Advances, fees and other Obligations of the applicable
Borrower hereunder commencing on the date of such Default and continuing until
such Default is cured or waived without any election or action on the part of
the Administrative Agent or any Lender.

Section 2.12. Method of Payment. Except as otherwise specified herein, all
payments by each Borrower of principal, interest, fees and its other Obligations
shall be made, (i) with respect to Revolving Loans or L/C Borrowings denominated
in Dollars, Letters of Credit denominated in Dollars and the Aggregate
Commitments, in Dollars, and (ii) with respect to Revolving Loans or L/C
Borrowings denominated in any Foreign Currency and Letters of Credit denominated
in Foreign Currency, in the applicable Foreign Currency in which such Revolving
Loans or Letters of Credit are denominated. All payments of the Obligations
hereunder shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s

 

51



--------------------------------------------------------------------------------

address specified pursuant to Article 13, or at any other Lending Installation
of the Administrative Agent specified in writing by the Administrative Agent to
the applicable Borrower, by 1:00 p.m. (New York time), in the case of any
payments made in Dollars, and not later than the Applicable Time, in the case of
any payments made in a Foreign Currency, in each case, on the date when due and
shall be applied ratably by the Administrative Agent among the Lenders entitled
thereto. Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at such
Lender’s address specified pursuant to Article 13 or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender. The
Administrative Agent is hereby authorized to charge the account of the
applicable Borrower maintained with Bank of America or any of its Affiliates for
each payment of principal, interest and fees as it becomes due hereunder.

Section 2.13. Noteless Agreement; Evidence of Indebtedness. (a) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of each Borrower to such Lender resulting from each
Revolving Loan made by such Lender to such Borrower from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

(b) (i) The Administrative Agent shall also maintain accounts in which it will
record (A) the date and the amount of each Revolving Loan made hereunder, the
Type thereof and the Interest Period, if any, applicable thereto, (B) the amount
of any principal or interest due and payable or to become due and payable from
each Borrower to each Lender hereunder, (C) the effective date and amount of
each Assignment and Assumption delivered to and accepted by it and the parties
thereto pursuant to Section 12.01, (D) the amount of any sum received by the
Administrative Agent hereunder from each applicable Borrower and each Lender’s
share thereof, and (E) all other appropriate debits and credits as provided in
this Agreement, including, without limitation, all fees, charges, expenses and
interest and (ii) each Lender shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control absent manifest error.

(c) The entries maintained in the accounts maintained pursuant to clauses
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of each Borrower to repay
its Obligations in accordance with their terms.

 

52



--------------------------------------------------------------------------------

(d) Any Lender may request that the Revolving Loans made or to be made by it be
evidenced by a promissory note in substantially the form of Exhibit E (each, a
“Note”). In such event, each applicable Borrower shall prepare, execute and
deliver to such Lender such Note or Notes payable to such Lender (or its
registered assigns). Thereafter, the Revolving Loans evidenced by each such Note
and interest thereon shall at all times (including after any assignment pursuant
to Section 12.01) be represented by one or more Notes payable to the payee named
therein or any assignee pursuant to Section 12.01, except to the extent that any
such Lender or assignee subsequently returns any such Note for cancellation and
requests that such Revolving Loans once again be evidenced as described in
clauses (a) and (b) above.

Section 2.14. Telephonic Notices. Each Borrower for itself hereby authorizes the
Lenders and the Administrative Agent to extend, convert or continue Advances,
effect selections of Types of Advances and transfer funds based on telephonic
notices made by any Person or Persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of such Borrower, it being understood
that the foregoing authorization is specifically intended to allow Borrowing
Notices and Conversion/Continuation Notices to be given telephonically. Each
Borrower for itself agrees to deliver promptly to the Administrative Agent a
written confirmation, signed by an Authorized Officer of such Borrower, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice. If the written confirmation differs in any material respect
from the action taken by the Administrative Agent and the Lenders, the records
of the Administrative Agent and the Lenders shall govern absent manifest error.

Section 2.15. Interest Payment Dates; Interest and Fee Basis. Interest accrued
on each Floating Rate Advance shall be payable in arrears on each Payment Date,
commencing with the first such date to occur after the Effective Date, on any
date on which the Floating Rate Advance is prepaid, whether due to acceleration
or otherwise, and on the Facility Termination Date. Interest accrued on that
portion of the outstanding principal amount of any Floating Rate Advance
converted into a Eurocurrency Advance on a day other than a Payment Date shall
be payable on the date of conversion. Interest accrued on each Eurocurrency
Advance shall be payable on the last day of its applicable Interest Period, on
any date on which the Eurocurrency Advance is prepaid, whether by acceleration
or otherwise, and on the Facility Termination Date. Interest accrued on each
Eurocurrency Advance having an Interest Period longer than three (3) months
shall also be payable on the last day of each three-month interval during such
Interest Period. Interest accrued pursuant to Section 2.11 shall be payable on
demand. With respect to (a) interest on all Advances (other than Floating Rate
Loans where the

 

53



--------------------------------------------------------------------------------

interest is based on the Alternate Base Rate), Commitment Fees, Letter of Credit
Fees and other fees hereunder, such interest or fees shall be calculated for
actual days elapsed on the basis of a 360-day year and (b) interest on Advances
which are Floating Rate Loans where the interest is based on the Alternate Base
Rate, such interest shall be calculated for actual days elapsed on the basis of
a 365/366-day year. Interest shall be payable for the day an Advance is made but
not for the day of any payment on the amount paid if payment is received prior
to (x) 1:00 p.m. (New York time), in the case of an Advance denominated in
Dollars or (y) the Applicable Time, in the case of an Advance denominated in a
Foreign Currency, in each case, at the place of payment. If any payment of
principal of or interest on an Advance, any fees or any other amounts payable to
any Agent or any Lender hereunder shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest, fees and commissions in connection with such
payment.

Section 2.16. Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions; Availability of Revolving Loans. Promptly after receipt
thereof, the Administrative Agent will notify each Lender and L/C Issuer of the
contents of each Aggregate Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice, notice of a reduction of the Letter of Credit
Sublimit and prepayment notice received by it hereunder. The Administrative
Agent will notify each Lender of the interest rate applicable to each
Eurocurrency Advance promptly upon determination of such interest rate and will
give each Lender prompt notice of each change in the Alternate Base Rate. Not
later than 1:00 p.m. (New York time), in the case of any Revolving Loan
denominated in Dollars, and not later than the Applicable Time, in the case of
any Revolving Loan denominated in a Foreign Currency, in each case, on each
Borrowing Date, each Lender shall make available its Revolving Loan or Revolving
Loans in funds immediately available to the Administrative Agent’s Office for
the applicable currency. The Administrative Agent will make the funds so
received from the Lenders available to the applicable Borrower at the
Administrative Agent’s aforesaid address.

Section 2.17. Lending Installations. Each Lender may book its Revolving Loans at
any Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Revolving Loans and any Notes issued hereunder
shall be deemed held by each Lender for the benefit of any such Lending
Installation. Each Lender may, by written notice to the Administrative Agent and
Parent in accordance with Article 13, designate replacement or additional
Lending Installations through which Revolving Loans will be made by it and for
whose account Revolving Loan payments are to be made.

 

54



--------------------------------------------------------------------------------

Section 2.18. Payments Generally; Administrative Agent’s Clawback. (a) (i)
Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Advance of Eurocurrency Loans (or, in the case of any
Advance of Floating Rate Loans, prior to 12:00 noon (New York time) on the date
of such Advance) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Advance, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.16 and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Advance available to the Administrative
Agent, then the applicable Lender and the applicable Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount in
Same Day Funds with interest thereon, for each day from and including the date
such amount is made available to the applicable Borrower to but excluding the
date of payment to the Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the Overnight Rate and (B) in the case of a payment to
be made by the applicable Borrower, the interest rate applicable to Floating
Rate Loans. If the applicable Borrower and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the applicable Borrower the amount
of such interest paid by the applicable Borrower for such period. If such Lender
pays its share of the applicable Advance to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Revolving Loan included in such
Advance. Any payment by the applicable Borrower shall be without prejudice to
any claim the applicable Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable L/C Issuer hereunder that the
applicable Borrower will not make such payment, the Administrative Agent may
assume that the applicable Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable L/C Issuer, as the case may be, the amount due. In
such event, if the applicable Borrower has not in fact made such payment, then
each of the Lenders and the applicable L/C Issuer, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the applicable L/C Issuer, as applicable, in Same
Day Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

 

55



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender, the applicable L/C Issuer or
the applicable Borrower with respect to any amount owing under this subsection
(a) shall be conclusive, absent manifest error.

(b) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, fund participations in Letters of Credit and to make
payments pursuant to Section 9.06(c) are several and not joint. The failure of
any Lender to make any Revolving Loan, to fund any such participation or to make
any payment under Section 9.06(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Revolving Loan, to purchase its participation or to make its payment
under Section 9.06(c).

Section 2.19. Replacement of Lender. If any Lender requests compensation under
Section 3.01 or 3.02, or if any Lender ceases to have an obligation to make
Eurocurrency Loans pursuant to Section 3.03, or if any Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.05, or if any Lender is a Defaulting
Lender, or if a Lender fails to consent to an amendment or waiver approved by
the Required Lenders as to any matter for which such Lender’s consent is needed,
or if any Lender is a Declining Lender under Section 2.02(b), or if any Lender
is a Protesting Lender under Section 2.23(b), then Parent may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 12.01), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) Parent shall have paid to the Administrative Agent the assignment fee
specified in Section 12.01(b)(iv);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.04) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Parent (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.01 or payments required to be made pursuant to Section 3.05,
such assignment will result in a reduction in such compensation or payments
thereafter;

 

56



--------------------------------------------------------------------------------

(d) such assignment does not conflict with applicable laws;

(e) in the case of any such assignment resulting from a failure to consent to an
amendment or waiver approved by the Required Lenders, such assignee shall have
consented to the relevant amendment or waiver;

(f) in the case of any such assignment by a Declining Lender, such assignee
shall have consented to the applicable Facility Termination Date Extension and
shall, for all purposes, constitute a Consenting Lender; and

(g) in the case of any such assignment by a Protesting Lender, such assignee
shall have consented to make Revolving Loans to the applicable Designated
Foreign Borrower.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Parent to require such assignment and delegation cease
to apply.

Section 2.20. Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Revolving Loans made by it, or the
participations in L/C Obligations held by it (excluding any amount received by
the L/C Issuer to secure the obligations of a Defaulting Lender to fund risk
participations hereunder) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Revolving Loans or participations and
accrued interest thereon greater than its Pro Rata Share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Revolving Loans and subparticipations in L/C Obligations
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application

 

57



--------------------------------------------------------------------------------

of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.21 or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Loans or subparticipations in L/C Obligations to any assignee
or participant, other than to Parent or any Subsidiary thereof (as to which the
provisions of this Section shall apply).

Each Borrower for itself and solely with respect to its Obligations consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

Section 2.21. Cash Collateral. (a) Certain Credit Support Events. Upon the
request of the Administrative Agent or the L/C Issuer (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
applicable Borrower shall, in each case, immediately Cash Collateralize the then
outstanding amount of all L/C Obligations. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent or
the L/C Issuer, the applicable Borrower shall deliver to the Administrative
Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
(after giving effect to Section 2.22(a)(iv) and any Cash Collateral provided by
the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts (other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent (provided that such Cash Collateral
shall be invested solely in investments that provide for preservation of
capital)) at Bank of America. The applicable Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.21(c). If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent (for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders) as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure

 

58



--------------------------------------------------------------------------------

and other obligations secured thereby, the applicable Borrower or the relevant
Defaulting Lender will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. Notwithstanding the foregoing, no
Defaulting Lender shall be obligated to provide Cash Collateral hereunder in an
amount in excess of the Obligations owing to such Defaulting Lender hereunder.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.21 or Sections
2.03, 2.22 or 8.01 in respect of Letters of Credit shall be held and applied to
the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest and the Commitment Fees accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 12.01(b)(viii))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of the
applicable Borrower shall not be released during the continuance of a Default or
Unmatured Default (and following application as provided in this Section 2.21
may be otherwise applied in accordance with the terms of this Agreement) and
(y) the Person providing Cash Collateral and the L/C Issuer, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

Section 2.22. Defaulting Lenders. (a) Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 8.02 and the definition of Required
Lender.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender under this Agreement or the other Loan

 

59



--------------------------------------------------------------------------------

Documents (whether voluntary or mandatory, at maturity, pursuant to Section 8.01
or otherwise, and including any amounts made available to the Administrative
Agent by that Defaulting Lender pursuant to Section 11.01), shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer hereunder; third,
if so determined by the Administrative Agent or requested by the L/C Issuer, to
be held as Cash Collateral deemed provided by such Defaulting Lender for future
funding obligations of that Defaulting Lender with respect to outstanding L/C
Obligations, with a corresponding release of any Cash Collateral provided by the
applicable Borrower and/or reversal of any reallocations made among the Lenders
with respect to such L/C Obligations pursuant to Section 2.22(a)(iv); fourth, as
Parent may request (so long as no Default or Unmatured Default exists), to the
funding of any Revolving Loan in respect of which that Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and Parent, to be held in a non-interest bearing deposit account (other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent (provided
that such Cash Collateral shall be invested solely in investments that provide
for preservation of capital)) and released in order to satisfy obligations of
that Defaulting Lender to fund Revolving Loans under this Agreement and/or to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Letter of Credit; sixth, to the payment of any
amounts owing to the Lenders or the L/C Issuer as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the L/C Issuer against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Unmatured
Default exists, to the payment of any amounts owing to the applicable Borrower
as a result of any judgment of a court of competent jurisdiction obtained by
such Borrower against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to that
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Revolving Loans or L/C Borrowings in respect of which that Defaulting Lender has
not fully funded its appropriate share and (y) such Revolving Loans or L/C
Borrowings were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied first to pay the
Revolving Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied as set forth above in this

 

60



--------------------------------------------------------------------------------

sub-clause (ii). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.22(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) Certain Fees. The Defaulting Lender (x) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.05(a) for any period during which that
Lender is a Defaulting Lender and (y) shall be limited in its right to receive
Letter of Credit Fees as provided in Section 2.03(h) (and the applicable
Borrower shall not be required to pay the amount of the Letter of Credit Fee
that would otherwise be payable for the account of such Defaulting Lender with
respect to any Letter of Credit for which the applicable Borrower has provided
Cash Collateral sufficient to cover the Fronting Exposure of that Defaulting
Lender).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.03, the Pro Rata
Share of each non-Defaulting Lender shall be computed without giving effect to
the Commitment of that Defaulting Lender; provided, that, (A) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, the Defaulting Lender has not provided sufficient
Cash Collateral (as determined by the Administrative Agent) and no Default or
Unmatured Default exists; and (B) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit shall not exceed the positive difference, if any, of (1) the Commitment
of that non-Defaulting Lender minus (2) the aggregate Outstanding Credit
Exposure of the Revolving Loans of that Lender.

(b) Defaulting Lender Cure. If the applicable Borrower, the Administrative
Agent, and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Shares (without
giving effect to Section 2.22(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided

 

61



--------------------------------------------------------------------------------

that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the applicable Borrower while that Lender was a
Defaulting Lender; and provided further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

Section 2.23. Designated Borrowers. (a) Parent may at any time, and from time to
time after the Effective Date designate, by written notice to the Administrative
Agent, any of its Wholly-Owned Subsidiaries as a “Designated Borrower” for
purposes of this Agreement and such Wholly-Owned Subsidiary shall thereupon
become a “Designated Borrower” for purposes of this Agreement and, as such,
shall have all of the rights and obligations of a Borrower hereunder; provided
that prior to the Existing Alliance Boots Debt Repayment neither Alliance Boots
nor any of its Subsidiaries shall be permitted to be a Designated Borrower
hereunder. The Administrative Agent shall promptly notify each Lender of each
such designation by Parent and the identity of the respective Wholly-Owned
Subsidiary.

(b) Notwithstanding the foregoing, with respect to any Designated Borrower not
organized under the laws of the United States or any State thereof (a
“Designated Foreign Borrower”), no Lender shall be required to make Revolving
Loans to such Designated Borrower and no L/C Issuer shall be required to issue
or amend any Letter of Credit for such Designated Borrower in the event that the
making of such Revolving Loans or issuance or amendment of such Letter of Credit
would reasonably be expected to breach or violate any internal policy (other
than with respect to Designated Borrowers formed under the laws of any nation
that is a member of the Organization for Economic Cooperation and Development as
of the date hereof), law or regulation to which such Revolving Lender or L/C
Issuer is, or would be upon the making of such Revolving Loan or issuance or
amendment of such Letter of Credit, subject (any such Lender, a “Protesting
Lender”); provided that (i) any Lender or L/C Issuer, as applicable, which is
relying solely on such internal policies as the basis for not making Revolving
Loans or issuing or amending Letters of Credit may do so only if such internal
policies are being applied by such Lender or L/C Issuer to all similarly
situated borrowers seeking loans, Letters of Credit or other extensions of
credit from or with respect to doing business in such jurisdiction; and
(ii) each Lender or L/C Issuers, as applicable, shall use reasonable efforts to
designate (or identify) a different lending office for funding or booking its
Revolving Loans to such Designated Borrower or issuing or amending Letters of
Credit for the account of such Designated Borrower or to assign (or identify for
purposes of assignment of) its rights and obligations hereunder to make its
Revolving Loans to, or issue or amend Letters of Credit for the account of, such
Designated Borrower to another of its offices, branches or affiliates, if, in
the judgment of such Lender or L/C Issuer, such designation

 

62



--------------------------------------------------------------------------------

or assignment would permit it to make Revolving Loans to such Designated
Borrower or issue or amend Letters of Credit for the account of such Designated
Borrower and would not otherwise be disadvantageous to such Lender or L/C
Issuer, as applicable (and Parent and the relevant Designated Borrower shall
agree to pay all reasonable out-of-pocket costs and expenses incurred by such
Lender or L/C Issuer in connection with any such designation or assignment).

(c) As soon as practicable (but in any event not more than five Business Days)
after receipt of notice from Parent or the Administrative Agent of Parent’s
intent to designate a Designated Foreign Borrower, any Protesting Lender shall
notify Parent and the Administrative Agent in writing of its inability to lend
to such Designated Foreign Borrower. With respect to each Protesting Lender,
Parent shall, effective on or before the date that such Designated Foreign
Borrower shall have the right to borrow under the Revolving Credit Facility,
either (A) replace such Protesting Lender with Lenders willing (in their sole
discretion) to increase their existing Commitments, or other financial
institutions willing (in their sole discretion) to become Lenders and extend new
commitments, on terms consistent with Section 2.19, or (B) cancel its request to
designate such Designated Foreign Borrower as a “Designated Borrower”.

(d) Upon the payment and performance in full of all of the indebtedness,
liabilities and obligations under this Agreement of any Designated Borrower
(other than any contingent indemnification obligations for which no claim has
been made), such Designated Borrower’s status as a “Designated Borrower” shall
terminate automatically upon notice by Parent to the Administrative Agent (which
notice the Administrative Agent shall give promptly to each Lender, upon and
only upon its receipt of a request therefor from Parent). Thereafter, the
Lenders shall be under no further obligation to make any Revolving Loans to such
former Designated Borrower until such time, if ever, as it has been
re-designated a Designated Borrower by Parent.

ARTICLE 3

YIELD PROTECTION; TAXES

Section 3.01. Yield Protection. If, on or after the date of this Agreement, any
Change in Law:

(a) imposes, modifies or deems applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate)
or the L/C Issuer;

 

63



--------------------------------------------------------------------------------

(b) subjects any Lender or the L/C Issuer to any Tax of any kind whatsoever
(except for Indemnified Taxes or Other Taxes covered by Section 3.05 and
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(c) imposes on any Lender, the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
made by such Lender or the L/C Issuer;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency
Loans (or in the case of a Change in Law with respect to Taxes, any Revolving
Loan) or of maintaining its obligation to make any such Revolving Loan or to
increase the cost to such Lender or the L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the L/C
Issuer, Parent shall pay, or shall cause the applicable Borrower to pay, to such
Lender or the L/C Issuer such additional amount or amounts as will compensate
such Lender or the L/C Issuer for such additional costs incurred or reduction
suffered.

Section 3.02. Changes in Capital Adequacy Regulations; Certificates for
Reimbursement; Delay in Requests. (a) Changes in Capital Adequacy. If any Lender
or the L/C Issuer determines that any Change in Law affecting such Lender, the
L/C Issuer or any Lending Installation of such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the L/C Issuer or the Revolving
Loans made by such Lender or Letters of Credit issued by the L/C Issuer, to a
level below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time Parent will pay to such Lender or the L/C
Issuer such additional amount or amounts as will compensate such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

(b) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in Section
3.01

 

64



--------------------------------------------------------------------------------

or subsection (a) of this Section and delivered to Parent shall be conclusive
absent manifest error. Parent shall pay, or shall cause the applicable Borrower
to pay, to such Lender or the L/C Issuer the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.

(c) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section or Section 3.01 shall not constitute a waiver of such Lender’s or the
L/C Issuer’s right to demand such compensation, provided that Parent shall not
be required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section or Section 3.01 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the L/C Issuer notifies Parent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(d) Additional Reserve Requirements. Parent shall pay (or cause the applicable
Borrower to pay) to each Lender, as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurocurrency Loans
denominated in a Foreign Currency, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or
Revolving Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Revolving Loan, provided Parent shall have
received at least 30 days’ prior notice (with a copy to the Administrative
Agent) of such additional costs from such Lender. Such Lender shall deliver a
certificate to Parent setting forth in reasonable detail a calculation of such
actual costs incurred by such Lender and shall certify that it is generally
charging such costs to similarly situated customers of the applicable Lender
under agreements having provisions similar to this Section 3.02(d) after
consideration of such factors as such Lender then reasonably determines to be
relevant (which determination shall be made in good faith). If a Lender fails to
give notice 30 days prior to the relevant Payment Date, such additional costs
shall be due and payable 30 days from receipt of such notice. For the avoidance
of doubt, any amounts paid under this Section 3.02(d) shall be without
duplication of eurocurrency adjustments in the definition of “Eurocurrency
Rate”.

Section 3.03. Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,

 

65



--------------------------------------------------------------------------------

for any Lender or its applicable Lending Installation to make, maintain or fund
Eurocurrency Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Foreign Currency in the London interbank market,
then, on notice thereof by such Lender to Parent through the Administrative
Agent, any obligation of such Lender to make or continue Eurocurrency Loans or
to convert Floating Rate Loans to Eurocurrency Loans shall be suspended until
such Lender notifies the Administrative Agent and Parent that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
each applicable Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Revolving Loans are
denominated in Dollars, convert all Eurocurrency Loans of such Lender to
Floating Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Loans. Upon any such prepayment or conversion, the applicable
Borrower shall also pay accrued interest on the amount so prepaid or converted.

Section 3.04. Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, Parent shall, or shall cause the
applicable Borrower to, promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Revolving Loan
other than a Floating Rate Loan on a day other than the last day of the Interest
Period for such Revolving Loan or other than upon at least three (3) Business
Days’ prior notice to the Administrative Agent (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise, but excluding any prepayment
or conversion required pursuant to Section 3.03);

(b) any failure by the applicable Borrower (for a reason other than the failure
of such Lender to make a Revolving Loan) to prepay, borrow, continue or convert
any Revolving Loan other than a Floating Rate Loan on the date or in the amount
or currency notified by such Borrower; or

(c) any assignment of a Eurocurrency Loan on a day other than the last day of
the Interest Period therefor as a result of a request by Parent pursuant to
Section 2.19;

including any foreign exchange losses and loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Revolving
Loan or from fees payable to terminate the deposits from which such funds were
obtained or from the performance of any foreign exchange contract. Parent shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.

 

66



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by Parent to the Lenders under this
Section 3.04, each Lender shall be deemed to have funded each Eurocurrency Loan
made by it at the Eurocurrency Rate for such Revolving Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for such
currency and for a comparable amount and for a comparable period, whether or not
such Eurocurrency Loan was in fact so funded.

Section 3.05. Taxes. (a) Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes. (i) Any and all payments by or on account of any
obligation of the applicable Loan Party hereunder or under any other Loan
Document shall to the extent permitted by applicable laws be made free and clear
of and without reduction or withholding for any Taxes. If, however, applicable
laws require the applicable Loan Party or the Administrative Agent to withhold
or deduct any Tax, such Tax shall be withheld or deducted in accordance with
such laws as determined by such Loan Party or the Administrative Agent, as the
case may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

(ii) If the applicable Loan Party or the Administrative Agent shall be required
by applicable law to withhold or deduct any Taxes from any payment, then
(A) such Loan Party or the Administrative Agent, as applicable, shall withhold
or make such deductions as are determined by such Loan Party or the
Administrative Agent, as applicable, to be required based upon the information
and documentation it, or the applicable taxing authority, has received pursuant
to subsection (e) below (for the avoidance of doubt, in the case of any such
information and documentation received by an applicable taxing authority, solely
to the extent such Loan Party or the Administrative Agent has been provided with
a copy of such information and documentation or otherwise has actual knowledge
of such information and documentation and, in each case, is entitled to rely
thereon), (B) such Loan Party or the Administrative Agent, as applicable, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable law, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by such Loan Party shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, any Lender or the L/C Issuer receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

 

67



--------------------------------------------------------------------------------

(b) Payment of Other Taxes. Without limiting the provisions of subsection
(a) above, Parent shall timely pay, or shall cause the applicable Borrower to
pay, any Other Taxes to the relevant Governmental Authority in accordance with
applicable laws.

(c) Indemnification. (i) Without limiting the provisions of subsection (a) or
(b) above, Parent shall, or shall cause the applicable Borrower to, indemnify
the Administrative Agent, each Lender and the L/C Issuer, and shall make payment
in respect thereof within thirty (30) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) withheld or deducted by the applicable Borrower or the
Administrative Agent or paid by the Administrative Agent or such Lender or the
L/C Issuer, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Parent shall also, or shall cause the applicable
Borrower to, indemnify the Administrative Agent, and shall make payment in
respect thereof within thirty (30) days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii)(x)(1) of this subsection. A
certificate as to the amount of any such payment or liability delivered to
Parent by a Lender or the L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
L/C Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify (x) Parent, each applicable
Borrower and the Administrative Agent, and shall make payment in respect thereof
within thirty (30) days after demand therefor, against any and all Taxes and any
and all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for Parent, each
applicable Borrower or the Administrative Agent) incurred by or asserted against
Parent, such applicable Borrower or the Administrative Agent by any Governmental
Authority as a result of (1) the failure by such Lender or the L/C Issuer to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or the L/C Issuer to
Parent, each applicable Borrower or the Administrative Agent pursuant to
subsection (e) or (2) the failure of such Lender to comply with the provisions
of Section 12.01(d) relating to the maintenance of a Participant Register and
(y) the Administrative Agent against any Indemnified Taxes or Other Taxes
attributable to such Lender or the L/C Issuer (but only to the extent Parent or
the applicable Borrower has not already indemnified the Administrative Agent for
such Indemnified Taxes or Other Taxes and

 

68



--------------------------------------------------------------------------------

without limiting the obligation of Parent to do so or cause the applicable
Borrower to do so) or Excluded Taxes attributable to such Lender or L/C Issuer,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by Parent or the Administrative Agent, as
the case may be, after any payment of Taxes by Parent, any Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.05, Parent or the applicable Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to Parent and the
applicable Borrower, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by law to report such payment or other evidence of such
payment reasonably satisfactory to Parent, the applicable Borrower or the
Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender and L/C Issuer shall
deliver to Parent, the applicable Borrower, the Administrative Agent or the
applicable taxing authority, at the time or times prescribed by applicable laws
or when reasonably requested by Parent, the applicable Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information (A) to secure any applicable
exemption from, or reduction in the rate of, deduction or withholding imposed by
any jurisdiction in respect of any payments to be made by Parent or the
applicable Borrower to such Lender or L/C Issuer, and (B) as will permit Parent,
the applicable Borrower or the Administrative Agent, as the case may be, to
determine (1) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (2) if applicable, the required rate of
withholding or deduction, and (3) such Lender’s or L/C Issuer’s, as applicable,
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender or L/C Issuer, as
applicable, by Parent or the applicable Borrower pursuant to this Agreement or
otherwise to establish such Lender’s or L/C Issuer, as applicable, status for
withholding tax purposes in the applicable jurisdiction.

 

69



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, if the applicable
Borrower is a “United States person” within the meaning of Section 7701(a)(30)
of the Code (or, if such Borrower is disregarded as an entity separate from its
owner for U.S. federal income tax purposes, the Person treated as its owner for
U.S. federal income tax purposes),

(A) any Lender or L/C Issuer, as applicable, that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code (or, if such Lender or L/C
Issuer is disregarded as an entity separate from its owner for U.S. federal
income tax purposes, the Person treated as its owner for U.S. federal income tax
purposes) shall deliver to Parent, the applicable Borrower and the
Administrative Agent on or prior to the date on which such Lender or L/C Issuer
becomes a Lender or L/C Issuer under this Agreement (and from time to time
thereafter upon the request of Parent, the applicable Borrower or the
Administrative Agent) executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable laws or
reasonably requested by Parent, the applicable Borrower or the Administrative
Agent as will enable Parent, applicable Borrower or the Administrative Agent, as
the case may be, to determine whether or not such Lender or L/C Issuer is
subject to backup withholding or information reporting requirements;

(B) each Foreign Lender (or, if such Foreign Lender is disregarded as an entity
separate from its owner for U.S. federal income tax purposes, the Person treated
as its owner for U.S. federal income tax purposes) that is entitled under the
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to Parent, the applicable Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of Parent, the applicable Borrower or
the Administrative Agent, but only if such Foreign Lender (or, if such Foreign
Lender is disregarded as an entity separate from its owner for U.S. federal
income tax purposes, the Person treated as its owner for U.S. federal income tax
purposes) is legally entitled to do so), whichever of the following is
applicable:

(1) executed originals of Internal Revenue Service Form W-8BEN or W-BEN-E, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

 

70



--------------------------------------------------------------------------------

(2) executed originals of Internal Revenue Service Form W-8ECI,

(3) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(4) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. federal income tax purposes, the
Person treated as its owner for U.S. federal income tax purposes) claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender (or such other
Person) is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the applicable Borrower within the
meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (y) executed
originals of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, or

(5) executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
together with such supplementary documentation as may be prescribed by
applicable laws to permit Parent, the applicable Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.

(C) each Lender and L/C Issuer shall deliver to the Administrative Agent, Parent
and the applicable Borrower such documentation reasonably requested by the
Administrative Agent, Parent or the applicable Borrower sufficient for the
Administrative Agent, Parent and the applicable Borrower to comply with their
obligations under FATCA and to determine whether payments to such Lender or L/C
Issuer are subject to withholding tax under FATCA. Solely for purposes of this
sub-clause (C), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

71



--------------------------------------------------------------------------------

(iii) Each Lender and L/C Issuer shall promptly (A) notify Parent, the
applicable Borrower and the Administrative Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction, and
(B) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender or L/C Issuer, as applicable, and as may be
reasonably necessary (including the re-designation of its Lending Installation)
to avoid any requirement of applicable laws of any jurisdiction that Parent, the
applicable Borrower or the Administrative Agent make any withholding or
deduction for taxes from amounts payable to such Lender or L/C Issuer.

(f) Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer. If the
Administrative Agent or any Lender or the L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by Parent or any Borrower or with respect to which
Parent or any Borrower have paid additional amounts pursuant to this Section, it
shall pay to Parent or such Borrower, respectively, an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by Parent or such Borrower, respectively, under this Section with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent or such Lender or
the L/C Issuer, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that Parent or the applicable Borrower, as the case may be,
upon the request of the Administrative Agent or such Lender or the L/C Issuer,
agrees to repay the amount paid over to Parent or such Borrower, respectively
(plus any penalties, interest (to the extent accrued from the date such refund
is paid over to Parent or such Borrower, respectively) or other charges imposed
by the relevant Governmental Authority), to the Administrative Agent or such
Lender or the L/C Issuer in the event the Administrative Agent or such Lender or
the L/C Issuer is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender or the L/C Issuer to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to Parent, the
applicable Borrower or any other Person.

Section 3.06. Mitigation Obligations. If any Lender or the L/C Issuer requests
compensation under Section 3.01 or Section 3.02, or Parent or the applicable
Borrower is required to pay any additional amount to any Lender or the L/C
Issuer or any Governmental Authority for the account of any Lender or the L/C
Issuer pursuant to Section 3.05, or if any Lender or the L/C Issuer gives a
notice

 

72



--------------------------------------------------------------------------------

pursuant to Section 3.03, then such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Installation
for funding or booking its Revolving Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01, 3.02 or
3.05, as the case may be, in the future, or eliminate the need for the notice
pursuant to Section 3.03, as applicable, and (ii) in each case, would not
subject such Lender or the L/C Issuer to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or the L/C Issuer. Parent
hereby agrees to pay all reasonable costs and expenses incurred by any Lender or
the L/C Issuer in connection with any such designation or assignment.

Section 3.07. Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Loan or a
conversion to or continuation thereof that (a)(i) deposits (whether in Dollars
or a Foreign Currency) are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurocurrency Loan or (ii) adequate and reasonable means do not exist for
determining the Eurocurrency Base Rate for any requested Interest Period with
respect to a proposed Eurocurrency Loan (whether denominated in Dollars or a
Foreign Currency), or (b) the Eurocurrency Base Rate for any requested Interest
Period with respect to a proposed Eurocurrency Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Revolving Loan, the
Administrative Agent will promptly so notify Parent and each Lender. Thereafter,
the obligation of the Lenders to make or maintain Eurocurrency Loans in the
affected currency shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, any Borrower may revoke any pending request for an Advance of,
conversion to or continuation of Eurocurrency Loans of the affected currency or,
failing that, will be deemed to have converted such request into a request for
Floating Rate Loans in the amount specified therein.

Section 3.08. Survival. All of Parent’s and the applicable Borrower’s
obligations under this Article 3 shall survive termination of the Aggregate
Commitments, repayment of all other Obligations hereunder and resignation of the
Administrative Agent.

ARTICLE 4

CONDITIONS PRECEDENT

Section 4.01. Initial Effectiveness. The Lenders’ Commitments and the
obligations of the L/C Issuers to issue Letters of Credit shall become effective

 

73



--------------------------------------------------------------------------------

hereunder on and as of the first date (the “Effective Date”) on which Walgreens
has furnished to the Administrative Agent (or, in the case of Section 4.01(x),
Walgreens shall have paid) the following:

(i) Copies of the articles of incorporation of each of Walgreens and Walgreens
Boots Alliance, together with all amendments thereto, and a certificate of good
standing for each of Walgreens and Walgreens Boots Alliance, each certified by
the appropriate governmental officer in its jurisdiction of incorporation;

(ii) Copies, certified by the Secretary or Assistant Secretary of Walgreens and
Walgreens Boots Alliance, as applicable, of each of Walgreens’ and Walgreens
Boots Alliance’s by-laws and of its Board of Directors’ resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which it is a party and a certification that there have been no
changes to its articles of incorporation provided pursuant to Section 4.01(i);

(iii) An incumbency certificate, executed by the Secretary or Assistant
Secretary of each of Walgreens and Walgreens Boots Alliance, which shall
identify by name and title and bear the signatures of the Authorized Officers
and any other officers or employees of each of Walgreens and Walgreens Boots
Alliance authorized to sign the Loan Documents to which Walgreens or Walgreens
Boots Alliance, as applicable, is a party and to request Revolving Loans
hereunder, upon which certificate the Agents and the Lenders shall be entitled
to rely until informed of any change in writing by Walgreens or Walgreens Boots
Alliance, as applicable;

(iv) An officer’s certificate, signed by an Authorized Officer of Walgreens,
certifying that (x) on the Effective Date, no Default or Unmatured Default has
occurred and is continuing and (y) the representations and warranties contained
in Article 5 are true and correct in all material respects (except to the extent
such representations and warranties are qualified with “materiality” or
“Material Adverse Effect” or similar terms, in which case such representations
and warranties shall be true and correct in all respects) as of the Effective
Date, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects (except to the extent
such representations and warranties are qualified with “materiality” or
“Material Adverse Effect” or similar terms, in which case such representations
and warranties shall be true and correct in all respects) on and as of such
earlier date;

 

74



--------------------------------------------------------------------------------

(v) A written opinion of Walgreens’ counsel (which may include internal counsel
for Walgreens), in form and substance reasonably satisfactory to the
Administrative Agent and addressed to the Lenders;

(vi) Each Note requested by any Lender pursuant to Section 2.13 executed by
Walgreens and payable to the order of each such requesting Lender;

(vii) Written money transfer instructions, in substantially the form of Exhibit
D, of each of Walgreens and Walgreens Boots Alliance, in each case, addressed to
the Administrative Agent and signed by an Authorized Officer of Walgreens or
Walgreens Boots Alliance, together with such other related money transfer
authorizations as the Administrative Agent may have reasonably requested;

(viii) Evidence satisfactory to the Administrative Agent that the Existing
Credit Agreements have been, or shall simultaneously on the Effective Date be,
terminated (except for those provisions that expressly survive the termination
thereof) and all loans outstanding and other amounts owed to the lenders or
agents thereunder shall have been, or simultaneously with the initial Advance
hereunder will, be paid in full;

(ix) Reserved;

(x) All fees, costs and expenses due and payable to the Administrative Agent,
for itself and on behalf of the Lenders, or its counsel on the Effective Date
for which Walgreens has received an invoice (provided that such invoice may
reflect an estimate and/or only costs processed to date and shall not thereafter
preclude a final settling of accounts between Walgreens and the Administrative
Agent, including with respect to fees, costs or expenses incurred prior to the
Effective Date);

(xi) At least three (3) Business Days prior to the Effective Date, Walgreens
shall have provided the documentation and other information to the
Administrative Agent that is required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the U.S. Patriot Act, to the extent such
information was reasonably requested by the Arranger or a Lender in writing at
least ten (10) days prior to the Effective Date;

(xii) Such other documents as any Lender or its counsel may have reasonably
requested at least five (5) Business Days prior to the Effective Date; and

 

75



--------------------------------------------------------------------------------

(xiii) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) customary written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

Without limiting the generality of the provisions of Section 8.02, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

Section 4.02. Each Request for Credit Extension. Neither the Lenders nor the L/C
Issuers shall be required to honor any Request for Credit Extension unless on
the applicable Borrowing Date:

(a) No Default or Unmatured Default has occurred and is continuing, or would
result from such Request for Credit Extension; and

(b) The representations and warranties contained in (i) Section 5.01,
Section 5.02, Section 5.03, Section 5.09, Section 5.13 and Section 5.14, in each
case, only with respect to the Borrower making a Request for Credit Extension
(but excluding the representation and warranty contained in Section 5.13 if the
Borrower making the Request for Credit Extension is Parent) and (ii) Sections
5.04 and 5.15 are, in each case, true and correct in all material respects
(except to the extent such representations and warranties are qualified with
“materiality” or “Material Adverse Effect” or similar terms, in which case such
representations and warranties shall be true and correct in all respects) as of
such Borrowing Date, except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct in all material respects (except to
the extent such representations and warranties are qualified with “materiality”
or “Material Adverse Effect” or similar terms, in which case such
representations and warranties shall be true and correct in all respects) on and
as of such earlier date.

Each Request for Credit Extension shall constitute a representation and warranty
by the applicable Borrower that the conditions contained in Section 4.02(a) and
(b) have been satisfied.

Section 4.03. Initial Advance to Each Designated Borrower. Neither the Lenders
nor the L/C Issuers shall be required to honor any initial Request for Credit
Extension by any Designated Borrower following any designation of such

 

76



--------------------------------------------------------------------------------

Designated Borrower as a Borrower hereunder pursuant to Section 2.23 unless the
Administrative Agent shall have received on or before the date of such initial
Advance or L/C Credit Extension each of the following:

(a) Copies of the articles or certificate of incorporation, certificate of
partnership, articles or certificate of organization or other similar formation
document, instrument or agreement, as the case may be, of such Designated
Borrower, together with all amendments thereto, and a certificate of good
standing (or the equivalent thereof, if any, in any foreign jurisdiction), each
certified by the appropriate governmental officer in its jurisdiction of
formation;

(b) Copies, certified by the Secretary or Assistant Secretary of such Designated
Borrower, of such Designated Borrower’s by-laws (or equivalent organizational
document) and of its Board of Directors’ resolutions and/or resolutions or
actions of any other body authorizing the execution of the Loan Documents to
which it is a party and a certification that there have been no changes to its
articles of incorporation, certificate of partnership, articles or certificate
of organization or other similar formation document, instrument or agreement, as
the case may be, provided pursuant to Section 4.03(a);

(c) An incumbency certificate, executed by the Secretary or Assistant Secretary
(or other comparable officer) of such Designated Borrower, which shall identify
by name and title and bear the signatures of the Authorized Officers and any
other officers or employees of such Designated Borrower authorized to sign the
Loan Documents to which it is a party and to request Revolving Loans hereunder,
upon which certificate the Agents and the Lenders shall be entitled to rely
until informed of any change in writing by such Designated Borrower;

(d) A written opinion (addressed to the Administrative Agent and the Lenders) of
each of (i) internal counsel to such Designated Borrower (covering customary
corporate opinions) and (ii) Wachtell, Lipton, Rosen & Katz or other counsel to
Designated Borrower reasonably acceptable to the Arrangers (covering customary
legal matters for an unsecured bank loan financing), in each case in form and
substance to be mutually agreed upon by the Administrative Agent and Walgreens
prior to the Effective Date;

(e) Each Note requested by any Lender pursuant to Section 2.13 executed by such
Designated Borrower and payable to the order of each such requesting Lender;

(f) At least three (3) Business Days prior to the initial Advance or L/C Credit
Extension, as applicable, to such Designated Borrower, documentation and other
information that is required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the U.S. Patriot Act, to the extent such information was
reasonably

 

77



--------------------------------------------------------------------------------

requested by the Administrative Agent or a Lender in writing at least ten
(10) days prior to date of such Designated Borrower’s initial Request for Credit
Extension; and

(g) An executed Joinder Agreement.

Section 4.04. Additional Commitment Availability Date. The Aggregate Commitment
shall increase to $3,000,000,000 and the Letter of Credit Sublimit shall
increase to the lesser of $500,000,000 and the Aggregate Commitments, in each
case, on and as of the first date (the “Additional Commitment Availability
Date”) after the Effective Date on which Walgreens has furnished to the
Administrative Agent an officer’s certificate of Walgreens certifying that the
Buyer Shareholder Approval has been obtained. The Administrative Agent shall
furnish each Lender and L/C Issuer with prompt notice of the occurrence of the
Additional Commitment Availability Date.

Section 4.05. Initial Advance to Walgreens Boots Alliance. Neither the Lenders
nor the L/C Issuers shall be required to honor any initial Request for Credit
Extension by Walgreens Boots Alliance (and Walgreens Boots Alliance shall not
constitute a Borrower hereunder) unless the Administrative Agent shall have
received on or before the date of the consummation of the Holdco Reorganization
each of the following:

(a) A written opinion (addressed to the Administrative Agent and the Lenders) of
each of (i) internal counsel to such Designated Borrower (covering customary
corporate opinions) and (ii) Wachtell, Lipton, Rosen & Katz or other counsel to
Designated Borrower reasonably acceptable to the Arrangers (covering customary
legal matters for an unsecured bank loan financing), in each case in form and
substance to be mutually agreed upon by the Administrative Agent and Walgreens
prior to the Effective Date;

(b) Each Note requested by any Lender pursuant to Section 2.13 executed by
Walgreens Boots Alliance and payable to the order of each such requesting
Lender; and

(c) An officer’s certificate of Walgreens certifying that the Holdco
Reorganization has been consummated on or prior to the Alliance Boots
Acquisition Closing Date.

 

78



--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

Parent represents and warrants as follows to each Lender, each L/C Issuer and
the Agents as of the Effective Date and thereafter on each date as required by
Section 4.02 (it being agreed that the representations and warranties contained
in (i) Sections 5.05 and 5.07 shall be made only as of the Effective Date and
(ii) Section 5.01, Section 5.02, Section 5.03, Section 5.09, Section 5.13 and
Section 5.14 shall be made only with respect to the Borrower making the
applicable Request for Credit Extension (provided that the representation and
warranty contained in Section 5.13 shall not be made if the Borrower making the
Request for Credit Extension is Parent)):

Section 5.01. Existence and Standing. Each Borrower (a) is a corporation,
partnership, limited liability company or other entity duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and (b) has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent that the failure to have such authority would
not reasonably be expected to have a Material Adverse Effect.

Section 5.02. Authorization and Validity. Each Borrower has the power and
authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder. The execution and delivery by each Borrower
of the Loan Documents and the performance of its obligations thereunder have
been duly authorized by proper proceedings, and the Loan Documents constitute
legal, valid and binding obligations of each Borrower enforceable against such
Borrower in accordance with their terms, except as may be limited by bankruptcy,
insolvency or similar laws relating to or affecting creditors’ rights generally
and by general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

Section 5.03. No Conflict; Government Consent. (a) Neither the execution and
delivery by each Borrower of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on such Borrower, (ii) such Borrower’s bylaws, articles
or certificate of incorporation, partnership agreement, certificate of
partnership, operating agreement or other management agreement, articles or
certificate of organization or other similar formation, organizational or
governing documents, instruments and agreements, as the case may be, or
(iii) the provisions of any indenture, instrument or agreement to which such
Borrower is a party or is subject, or by which it, or its Property, is bound,
except in the case of clauses (i) and (iii) where such violation would not
reasonably be expected to have a Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

(b) No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by any Borrower, is required to
be obtained by such Borrower in connection with the execution and delivery of
the Loan Documents, the borrowings under the Loan Documents, the payment and
performance by such Borrower of its Obligations or the legality, validity,
binding effect or enforceability of the Loan Documents.

Section 5.04. Financial Statements. The August 31, 2014 audited consolidated
financial statements of Walgreens and its Subsidiaries heretofore delivered to
the Arrangers and the Lenders, copies of which are included in Walgreens’ Annual
Report on Form 10-K as filed with the SEC, (a) were prepared in accordance with
generally accepted accounting principles in effect on the date of such
statements, (b) fairly present in all material respects the consolidated
financial condition and operations of Walgreens and its Subsidiaries at such
date and the consolidated results of their operations and cash flows for the
fiscal year then ended and (c) show all material indebtedness and other
liabilities, direct or contingent, of Walgreens and its Subsidiaries as of the
date thereof that are required under Agreement Accounting Principles to be
reflected thereon.

Section 5.05. Material Adverse Effect. Except (a) as disclosed in the Buyer SEC
Report (excluding any disclosures set forth in any risk factor section and in
any section relating to forward-looking or safe harbor statements) or (b) as set
forth in the buyer disclosure schedule to the Acquisition Agreement in the form
delivered to the Administrative Agent on June 18, 2012, as of the Effective
Date, since August 31, 2014 there has been no material adverse effect on the
financial condition, results of operations, business or Property of Walgreens
and its Subsidiaries taken as a whole.

Section 5.06. Reserved.

Section 5.07. Litigation. As of the Effective Date, there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting
Walgreens or any of its Subsidiaries which has not been disclosed in the Buyer
SEC Report or Acquired Business’s 2013/2014 Annual Report, (a) that would
reasonably be expected to have a Material Adverse Effect or (b) which seeks to
prevent, enjoin or delay the making of any Revolving Loan or otherwise calls
into question the validity of any Loan Document and as to which there is a
reasonable possibility of an adverse decision.

 

80



--------------------------------------------------------------------------------

Section 5.08. Reserved.

Section 5.09. Regulation U. No Borrower is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate of buying or carrying margin stock
(within the meaning of Regulation U or Regulation X); and after applying the
proceeds of each Advance or drawing under each Letter of Credit, margin stock
(as defined in Regulation U) constitutes not more than twenty-five (25%) of the
value of those assets of any Borrower which are subject to any limitation on
sale or pledge, or any other restriction hereunder.

Section 5.10. Reserved.

Section 5.11. Reserved.

Section 5.12. Reserved.

Section 5.13. Borrowers. Each Borrower (other than Parent) is a Wholly-Owned
Subsidiary of Parent.

Section 5.14. Investment Company Act. No Borrower is an “investment company”, a
company “controlled by” an “investment company” or a company required to
register as an “investment company,” each as defined in the Investment Company
Act of 1940, as amended.

Section 5.15. OFAC, FCPA. None of Parent, any of its Subsidiaries, or, to the
knowledge of Parent, any directors or officers of Parent or any of its
Subsidiaries, is the subject of Sanctions. None of Parent or its Subsidiaries is
located, organized or resident in a country or territory that is the subject of
Sanctions. No part of the proceeds of the Revolving Loans or L/C Advances shall
be used by any Borrower in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended. Any Lender may elect not to benefit from the
representation set forth in this Section 5.15 by providing prior written notice
of such election to the Administrative Agent and Parent (such Lender, a “Section
5.15 Restricted Lender”). This Section 5.15 shall only apply for the benefit of
a Section 5.15 Restricted Lender to the extent that this Section 5.15 would not
result in any violation of or liability under EU Regulation (EC) 2271/96 or §7
of the German Aussenwirtschaftsverordnung. In connection with any amendment,
waiver, determination or direction relating to this Section 5.15, the Advance or
Commitment of any Section 5.15 Restricted Lender will be excluded for the
purpose of determining whether any consent pursuant to Section 8.02 has been
obtained.

 

81



--------------------------------------------------------------------------------

ARTICLE 6

COVENANTS

From the Effective Date, so long as any Lender shall have any Commitment
hereunder, or any Revolving Loan or other Obligation hereunder (other than any
contingent indemnification obligations for which no claim has been made) shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding:

Section 6.01. Financial Reporting. Parent will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Administrative
Agent for the Administrative Agent’s distribution to the Lenders and L/C
Issuers:

(a) As soon as available, but in any event on or prior to the earlier of (i) the
90th day after the close of each of its fiscal years and (ii) the day that is
five (5) Business Days after the date Parent’s annual report on Form 10-K is
required to be filed with the SEC after giving effect to any extensions
permitted by the SEC (commencing with the fiscal year ending August 31, 2015),
an unqualified audit report certified by independent certified public
accountants of recognized standing, prepared in accordance with Agreement
Accounting Principles on a consolidated basis for itself and its Subsidiaries,
including a balance sheet as of the end of such period, related statements of
income, shareholders’ equity and cash flows, accompanied by any management
letter prepared by said accountants.

(b) As soon as available, but in any event on or prior to the earlier of (i) the
45th day after the close of the first three quarterly periods of each of its
fiscal years and (ii) the day that is five (5) Business Days after the date
Parent’s quarterly report on Form 10-Q is required to be filed with the SEC
after giving effect to any extensions permitted by the SEC (commencing with the
fiscal quarter ending on or about November 30, 2014), for itself and its
Subsidiaries, a consolidated unaudited balance sheet as at the close of each
such period and consolidated statements of income, shareholders’ equity and cash
flows for the period from the beginning of such fiscal year to the end of such
quarter, all certified by its chief financial officer, chief accounting officer
or treasurer.

(c) Together with the financial statements required under Sections 6.01(a) and
(b), a compliance certificate in substantially the form of Exhibit B signed by
its chief financial officer, chief accounting officer or treasurer showing the
calculations necessary to determine compliance with the financial covenant set
forth in Section 6.13 and stating that no Default or Unmatured Default exists,
or if any Default or Unmatured Default exists, stating the nature and status
thereof.

(d) Reserved.

 

82



--------------------------------------------------------------------------------

(e) Reserved.

(f) Reserved.

(g) Promptly upon the filing thereof, copies of all registration statements or
other regular reports not otherwise provided pursuant to this Section 6.01 which
Parent or any of its Subsidiaries files with the SEC.

(h) Reserved.

(i) Such other information with respect to the business, condition or
operations, financial or otherwise, and Properties of Parent and its
Subsidiaries as the Administrative Agent, including at the request of any Lender
or L/C Issuer, may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (g) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Parent posts such documents, or provides a
link thereto on Parent’s website on the Internet at
http://investor.walgreens.com or such other website with respect to which Parent
may from time to time notify the Administrative Agent and to which the Lenders
and L/C Issuers have access; or (ii) on which such documents are posted on
Parent’s behalf by the Administrative Agent on SyndTrak or another relevant
website, if any, to which each Lender, each L/C Issuer and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent) or filed electronically through EDGAR and
available on the Internet at www.sec.gov; provided that Parent shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting or filing of any such documents and provide to the Administrative Agent
by electronic mail electronic versions (i.e., soft copies) of such documents.
The Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by Parent with any such request for
delivery.

Parent hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of Parent hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Parent or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Parent hereby agrees that (w) all Borrower Materials that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall

 

83



--------------------------------------------------------------------------------

mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Parent shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to Parent or its securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.10); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform that is not designated
“Public Side Information.”

Section 6.02. Use of Proceeds. Each Borrower will, and will cause each of its
Subsidiaries to, use the proceeds of the Advances and the Letters of Credit for
general corporate purposes (which may include financing a portion of the
Alliance Boots Acquisition and repaying or refinancing certain Indebtedness of
Walgreens, Alliance Boots and their respective Subsidiaries). Each Borrower
shall use the proceeds of the Advances and Letters of Credit in compliance with
all applicable legal and regulatory requirements and any such use shall not
result in a violation of any such requirements, including, without limitation,
Regulation U and Regulation X, the Securities Act of 1933 and the Securities
Exchange Act of 1934 and the regulations promulgated thereunder.

Section 6.03. Notice of Default. Parent will give prompt notice in writing to
the Lenders of the occurrence of any Default or Unmatured Default.

Section 6.04. Conduct of Business. Parent will, and will cause each of its
Subsidiaries to, except as otherwise permitted by Section 6.10, do all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a corporation,
partnership, limited liability company or other entity in its jurisdiction of
incorporation or organization, as the case may be, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except in each case (other than valid existence of any Borrower)
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

Section 6.05. Reserved.

Section 6.06. Compliance with Laws. Parent will, and will cause each of its
Major Subsidiaries to, comply in all material respects with all applicable laws,
rules, regulations and orders (such compliance to include, without limitation,
compliance with ERISA and Environmental Laws and paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent contested in good faith), except to the
extent such noncompliance would not have a Material Adverse Effect.

 

84



--------------------------------------------------------------------------------

Section 6.07. Reserved.

Section 6.08. Inspection; Keeping of Books and Records. Subject to applicable
law and third party confidentiality agreements entered into by Parent or any
Subsidiary in the ordinary course of business, Parent will, and will cause each
Subsidiary to, permit the Administrative Agent, during the continuance of a
Default or Unmatured Default, by its representatives and agents, to inspect any
of the Property, books and financial records of Parent and each Subsidiary, to
examine and make copies of the books of accounts and other financial records of
Parent and each Subsidiary, and to discuss the affairs, finances and accounts of
Parent and each Subsidiary with their respective officers at such reasonable
times and intervals as the Administrative Agent may designate but in all events
upon reasonable prior notice to Parent’s Finance Department, Attention: Director
of Investor Relations. Parent shall keep and maintain, and cause each of its
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries in conformity with Agreement Accounting
Principles shall be made of all dealings and transactions in relation to their
respective businesses and activities.

Section 6.09. Existing Alliance Boots Debt; Holdco Reorganization. (a) Prior to
the Existing Alliance Boots Debt Repayment, Parent will not, and will not permit
any Subsidiary (other than Alliance Boots and its Subsidiaries) to, guarantee
any Indebtedness of Alliance Boots or its Subsidiaries.

(b) To the extent Parent in its sole discretion seeks to refinance, renew or
replace any portion of the Existing Alliance Boots Debt, Parent shall use
reasonable efforts to refinance, renew or replace such Indebtedness for Borrowed
Money with the proceeds of unsecured indebtedness incurred by Parent and not
guaranteed by any Person other than (if Walgreens Boots Alliance is then Parent)
Walgreens.

(c) Promptly (and in any event within 10 Business Days) after the Alliance Boots
Acquisition Closing Date, if the Holdco Reorganization is not consummated on or
prior to the Alliance Boots Acquisition Closing Date, Walgreens Boots Alliance
will merge with and into Walgreens, with Walgreens surviving such merger.

Section 6.10. Merger. (a) Parent will not merge into or consolidate with any
other Person, unless (i) the Person formed by such consolidation or into which
Parent is merged shall be a Person organized and existing under the laws of the
United States of America, any State thereof or the District of Columbia and
shall expressly assume pursuant to an instrument executed and delivered to the

 

85



--------------------------------------------------------------------------------

Administrative Agent, and in form and substance reasonably satisfactory to the
Administrative Agent, Parent’s obligations for the due and punctual payment of
the Obligations and the performance of every covenant of this Agreement on the
part of Parent to be performed; and (ii) immediately after giving effect to such
transaction, no Default or Unmatured Default shall have occurred and be
continuing. For the avoidance of doubt, this Section 6.10 shall only apply to a
merger or consolidation in which Parent is not the surviving Person.

(b) Upon any consolidation by Parent with or merger by Parent into any other
Person, the successor Person formed by such consolidation or into which Parent
is merged shall succeed to, and be substituted for, and may exercise every right
and power of, Parent under this Agreement with the same effect as if such
successor Person had been named as Parent herein.

Section 6.11. Sale of Assets. Parent will not lease, sell or otherwise dispose
of, or permit one or more Subsidiaries to lease, sell or otherwise dispose of,
all or substantially all of the Property of Parent and the Subsidiaries, taken
as a whole, to any Person, unless, immediately before and after giving effect
thereto, no Default or Unmatured Default would exist.

Section 6.12. Liens. No Borrower will, and Parent will not permit any Major
Subsidiary to, create or suffer to exist any Lien in, of or on any of its
Property, in each case to secure or provide for the payment of any Indebtedness
for Borrowed Money, except:

(a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

(b) Liens for taxes, assessments or governmental charges or levies on its
Property regardless of their delinquency or whether they can be paid without
penalty provided such taxes, assessments, charges or levies do not in the
aggregate at any one time exceed $10,000,000.

(c) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than sixty (60) days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with Agreement Accounting Principles shall have been set
aside on its books.

 

86



--------------------------------------------------------------------------------

(d) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

(e) Utility easements, building restrictions and such other encumbrances or
charges against real property as Parent reasonably deems necessary or desirable
consistent with past practices.

(f) Precautionary Liens provided by any Borrower or Major Subsidiary in
connection with the sale, assignment, transfer or other disposition of assets by
any Borrower or Major Subsidiary which transaction is determined by the Board of
Directors of such Borrower or Major Subsidiary to constitute a “sale” under
accounting principles generally accepted in the United States.

(g) Liens existing on the date hereof securing Indebtedness for Borrowed Money
(and the replacement, extension or renewal thereof upon or in the same
property), other than Liens securing the Existing Alliance Boots Debt.

(h) Liens securing Indebtedness for Borrowed Money in an aggregate amount,
immediately after giving effect to the incurrence of such Indebtedness for
Borrowed Money, not to exceed the greater of (I) 15% of Total Tangible Assets
and (II) the sum of (x) the amount of Existing Alliance Boots Debt outstanding
at such time plus (y) $1,000,000,000 plus (z) 70% of the aggregate amount of
Existing Alliance Boots Debt repaid or otherwise satisfied on and prior to such
time (provided that the sum of the amounts calculated pursuant to sub-clauses
(y) and (z) in this clause (II) shall not at any time exceed 15% of Total
Tangible Assets).

(i) Liens on deposits, cash or cash equivalents, if any, in favor of the L/C
Issuers to cash collateralize or otherwise secure the obligations of a
Defaulting Lender to fund risk participations hereunder.

(j) Usual and customary set off rights with respect to bank accounts and
brokerage accounts in the ordinary course of business.

(k) Usual and customary deposits in favor of lessors and similar deposits in the
ordinary course of business.

(l) Liens existing on property of any Person acquired by any Borrower or Major
Subsidiary, other than any such Lien or security interest created in
contemplation of such acquisition (and the replacement, extension or renewal
thereof upon or in the same property).

Section 6.13. Financial Covenant. As of the last day of each fiscal quarter of
Parent, commencing with the first fiscal quarter-end date occurring after the
Effective Date, the ratio of Consolidated Debt to Total Capitalization shall not
be

 

87



--------------------------------------------------------------------------------

greater than 0.60:1.00; it being understood that on and after the Alliance Boots
Acquisition Closing Date, such calculation shall be made giving effect to the
Alliance Boots Acquisition and the repayment or refinancing of Indebtedness of
Walgreens, Alliance Boots and their respective Subsidiaries in connection
therewith.

Section 6.14. Sanctions. Parent and its Subsidiaries will not, directly or, to
the knowledge of Parent, indirectly, (a) use the proceeds of the Revolving Loans
or L/C Advances, or (b) lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
in each case, to fund any activities or business (x) of or with any individual
or entity named on the most current list of Specially Designated Nationals or
Blocked Persons maintained by OFAC or the U.S. Department of State, or (y) in
any country or territory, that, at the time of such funding, is, or whose
government is, the subject of Sanctions, except in the case of (a) or (b) to the
extent licensed by OFAC or otherwise permissible under U.S. law. Any Lender may
elect not to benefit from the covenants set forth in this Section 6.14 by
providing prior written notice of such election to the Administrative Agent and
Parent (such Lender, a “Section 6.14 Restricted Lender”). This Section 6.14
shall only apply for the benefit of a Section 6.14 Restricted Lender to the
extent that this Section 6.14 would not result in any violation of or liability
under EU Regulation (EC) 2271/96 or §7 of the German
Aussenwirtschaftsverordnung. In connection with any amendment, waiver,
determination or direction relating this Section 6.14, the Advance or Commitment
of any Section 6.14 Restricted Lender will be excluded for the purpose of
determining whether any consent pursuant to Section 8.02 has been obtained.

ARTICLE 7

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

Section 7.01. Breach of Representations or Warranties. Any representation or
warranty made by Parent to the Lenders, the L/C Issuers or the Administrative
Agent under this Agreement, or any certificate or information delivered in
connection with this Agreement, shall be false in any material respect when made
or deemed made.

Section 7.02. Failure to Make Payments When Due. Nonpayment of (a) principal of
any Revolving Loan or any L/C Obligation when due, or (b) interest upon any
Revolving Loan or any L/C Obligation, any Commitment Fee, any Letter of Credit
Fee (including an amount necessary to Cash Collateralize any L/C Obligation) or
other payment Obligations under any of the Loan Documents within five
(5) Business Days after such interest, fee or other Obligation becomes due.

 

88



--------------------------------------------------------------------------------

Section 7.03. Breach of Covenants. The breach by Parent of (a) any of the terms
or provisions of Section 6.03, 6.09, 6.10, 6.11, 6.12 or 6.13 or (b) any of the
other terms or provisions of this Agreement which is not remedied within thirty
(30) days after Parent knows of the occurrence thereof.

Section 7.04. Cross Default. (a) Any Borrower or any Major Subsidiary shall fail
to pay any principal of or premium or interest on any Indebtedness for Borrowed
Money which is outstanding in a principal amount of at least the Requisite
Amount in the aggregate (but excluding indebtedness arising hereunder) of such
Borrower or such Major Subsidiary (as the case may be), when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness for Borrowed Money unless adequate provision for
any such payment has been made in form and substance satisfactory to the
Required Lenders.

(b) Any Indebtedness for Borrowed Money of any Borrower or any Major Subsidiary
which is outstanding in a principal amount of at least the Requisite Amount in
the aggregate shall be declared to be due and payable, or required to be prepaid
(other than by a scheduled required prepayment), redeemed, purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Indebtedness
for Borrowed Money shall be required to be made, in each case prior to the
stated maturity thereof as a result of a breach by such Borrower or such Major
Subsidiary (as the case may be) of the agreement or instrument relating to such
Indebtedness for Borrowed Money and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness for Borrowed Money unless adequate provision for
the payment of such Indebtedness for Borrowed Money has been made in form and
substance satisfactory to the Required Lenders.

(c) Parent or any of its Major Subsidiaries shall admit in writing its inability
to pay its debts generally as they become due.

Section 7.05. Voluntary Bankruptcy; Appointment of Receiver; Etc. Parent or any
of its Major Subsidiaries shall (a) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(b) make an assignment for the benefit of creditors, (c) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (d) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as

 

89



--------------------------------------------------------------------------------

now or hereafter in effect or seeking to adjudicate it a bankrupt or insolvent,
or seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (e) take any corporate or partnership action to authorize or
effect any of the foregoing actions set forth in this Section 7.05, or (f) fail
to contest in good faith any appointment or proceeding described in Section 7.06

Section 7.06. Involuntary Bankruptcy; Appointment of Receiver; Etc. Without the
application, approval or consent of Parent or any of its Major Subsidiaries, a
receiver, trustee, custodian, examiner, liquidator or similar official shall be
appointed for Parent or any of its Major Subsidiaries or any Substantial Portion
of its Property, or a proceeding described in Section 7.05(d) shall be
instituted against Parent or any of its Major Subsidiaries, and such appointment
continues undischarged, or such proceeding continues undismissed or unstayed, in
each case, for a period of sixty (60) consecutive days.

Section 7.07. Judgments. Parent or any of its Major Subsidiaries shall fail
within sixty (60) days to pay, bond or otherwise discharge one or more judgments
or orders for the payment of money (except to the extent covered by independent
third party insurance and as to which the insurer has not disclaimed coverage)
in excess of $200,000,000 (or the equivalent thereof in currencies other than
Dollars) in the aggregate, which judgment(s), in any such case, is/are not
stayed on appeal or otherwise being appropriately contested in good faith.

Section 7.08. Unfunded Liabilities. (i) The aggregate Unfunded Liabilities of
all Plans would reasonably be expected to result in a material adverse effect on
the financial condition, results of operations, business or Property of Parent
and its Subsidiaries taken as a whole; (ii) the present value of the unfunded
liabilities to provide the accrued benefits under all Foreign Pension Plans in
the aggregate would reasonably be expected to result in a material adverse
effect on the financial condition, results of operations, business or Property
of Parent and its Subsidiaries taken as a whole; or (iii) any Reportable Event
shall occur in connection with any Plan and such Reportable Event would
reasonably be expected to result in a material adverse effect on the financial
condition, results of operations, business or Property of Parent and its
Subsidiaries taken as a whole.

Section 7.09. Guarantees. (i) So long as any Wholly Owned Subsidiary of Parent
is a Designated Borrower, the Parent Guarantee in respect of such Designated
Borrower shall for any reason cease (other than in accordance with the terms
hereof) to be valid and binding on Parent, or Parent shall so state in writing,
and (ii) so long as the Holdco Reorganization is consummated on or prior to the
Alliance Boots Acquisition Closing Date, the Walgreens Guarantee shall for any
reason cease (other than in accordance with the terms hereof) to be valid and
binding on Walgreens, or Walgreens shall so state in writing.

 

90



--------------------------------------------------------------------------------

Section 7.10. Other ERISA Liabilities. Parent, any Subsidiary or any other
member of the Controlled Group shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred withdrawal liability or become obligated
to make contributions to a Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
Parent, any Subsidiary or any other member of the Controlled Group as withdrawal
liability (determined as of the date of such notification), would reasonably be
expected to result in a material adverse effect on the financial condition,
results of operations, business or Property of Parent and its Subsidiaries taken
as a whole.

Section 7.11. Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than contingent indemnification obligations that
survive the termination of this Agreement), ceases to be in full force and
effect; or Parent contests in any manner the validity or enforceability of any
Loan Document; or Parent denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document for any reason other than as expressly permitted hereunder or
thereunder.

ARTICLE 8

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

Section 8.01. Acceleration, Etc. If any Default described in Section 7.05 or
7.06 occurs, the obligations of the Lenders to make Revolving Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions hereunder shall
automatically terminate, the Obligations of each Borrower shall immediately
become due and payable and each Borrower shall automatically be obligated to
Cash Collateralize its L/C Obligations (in an amount equal to the then
outstanding amount thereof), in each case without any election or action on the
part of the Administrative Agent or any Lender. If any other Default occurs, the
Required Lenders (or the Administrative Agent with the consent of the Required
Lenders) may terminate or suspend (in whole or in part) the obligations of the
Lenders to make Revolving Loans and the obligation of the L/C Issuers to make
L/C Credit Extensions hereunder, declare the Obligations of each Borrower to be
due and payable (in whole or in part), or require each Borrower to Cash
Collateralize its L/C Obligations (in an amount equal to the then outstanding
amount thereof), whereupon such Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrowers hereby expressly waive. Promptly upon any acceleration of
the Obligations, the Administrative Agent will provide each Borrower with notice
of such acceleration.

 

91



--------------------------------------------------------------------------------

If, within thirty (30) days after acceleration of the maturity of the
Obligations of each Borrower or termination of the obligations of the Lenders to
make Revolving Loans and the obligations of the L/C Issuers to make L/C Credit
Extensions hereunder as a result of any Default (other than any Default as
described in Section 7.05 or 7.06) and before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered, the Required
Lenders (in their sole discretion) shall so direct, the Administrative Agent
shall, by notice to each Borrower, rescind and annul such acceleration and/or
termination.

Section 8.02. Amendments. Subject to the provisions of this Article 8, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and Parent may enter into agreements supplemental hereto for
the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders, Parent or the Borrowers
hereunder or thereunder or waiving any Default hereunder or thereunder;
provided, however, that no such supplemental agreement shall:

(a) Extend the final maturity of any Revolving Loan or L/C Borrowing, of any
Lender or forgive all or any portion of the principal amount thereof payable to
any Lender, or reduce the rate or extend the scheduled time of payment of
interest or fees thereon (other than a waiver of the application of the default
rate of interest pursuant to Section 2.11 hereof) payable to any Lender, without
the consent of such Lender.

(b) Reduce the percentage specified in the definition of Required Lenders or any
other percentage of Lenders specified to be the applicable percentage in this
Agreement to act on specified matters or amend Section 2.20 or the definition of
“Pro Rata Share”, without the consent of all Lenders affected thereby. For the
sake of clarity, the addition of a term loan or increased or additional
revolving credit facility or an extension of the maturity of a portion of the
revolving credit facility and similar modifications shall be permitted with the
consent of the Required Lenders and the Lenders agreeing to participate in the
new facility or to increase the amount of their commitment or extend the
maturity of their Revolving Loans.

(c) Extend the Facility Termination Date as it applies to any Lender (other than
as expressly permitted by the terms of Section 2.02(b)), or increase the amount
or otherwise extend the term of the Commitment of any Lender hereunder (other
than as expressly permitted by the terms of Section 2.01(b)) without the consent
of such Lender.

 

92



--------------------------------------------------------------------------------

(d) Permit any Borrower to assign its rights or obligations under this Agreement
except as provided in Section 6.10 without the consent of all Lenders.

(e) Release, other than in accordance with the terms hereof, all or
substantially all of the value of any guarantee of the Obligations (including
the Walgreens Guarantee and the Parent Guarantee) or all or substantially all of
the collateral, if any, securing the Obligations, without the consent of all
Lenders.

(f) Amend the definition of “Foreign Currency”, Section 1.05 or Section 2.23
without the consent of all Lenders.

(g) Amend this Section 8.02 without the consent of all Lenders.

provided further, that (w) no amendment of any provision of this Agreement
relating to any Agent shall be effective without the written consent of such
Agent; (x) no amendment, waiver or consent shall, unless in writing and signed
by the L/C Issuers in addition to the Lenders required above, affect the rights
or duties of the L/C Issuers under this Agreement or any Issuer Document
relating to any Letter of Credit issued or to be issued by it; and (y) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, (it being specifically understood and agreed that any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (A) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender and (B) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Section 8.03. Preservation of Rights. No delay or omission of the Lenders, the
L/C Issuers or Agents to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Revolving Loan or any L/C Credit
Extension notwithstanding the existence of a Default or Unmatured Default or the
inability of the applicable Borrower to satisfy the conditions precedent to such
Revolving Loan or L/C Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by, or by the Administrative

 

93



--------------------------------------------------------------------------------

Agent with the consent of, the requisite number of Lenders required pursuant to
Section 8.02, and then only to the extent in such writing specifically set
forth. All remedies contained in the Loan Documents or by law afforded shall be
cumulative and all shall be available to the Agents and the Lenders until all of
the Obligations have been paid in full.

ARTICLE 9

GENERAL PROVISIONS

Section 9.01. Survival of Representations. All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent, each
Lender and the L/C Issuer, regardless of any investigation made by the
Administrative Agent, any Lender or the L/C Issuer or on their behalf and
notwithstanding that the Administrative Agent, any Lender or the L/C Issuer may
have had notice or knowledge of any Default at the time of any Advance or L/C
Credit Extension, and shall continue in full force and effect as long as any
Revolving Loan, Letter of Credit or any other Obligation hereunder (other than
any contingent indemnification obligations for which no claim has been made)
shall remain unpaid or unsatisfied.

Section 9.02. Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
any Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

Section 9.03. Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

Section 9.04. Entire Agreement. The Loan Documents, together with the Fee
Letters, embody the entire agreement and understanding among the Borrowers, the
Agents, the Lenders and the L/C Issuers party thereto and supersede all prior
agreements and understandings among the Borrowers, the Agents, the Lenders and
the L/C Issuers, as applicable, relating to the subject matter thereof.

Section 9.05. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders and the L/C Issuers hereunder are several and not
joint and no Lender or the L/C Issuer shall be the partner or agent of any other
(except to the extent to which the Agents are authorized to act as such). The
failure of any Lender or L/C Issuer to perform any of its obligations hereunder
shall

 

94



--------------------------------------------------------------------------------

not relieve any other Lender or L/C Issuer from any of its obligations
hereunder. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 12.01(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Lenders and the L/C Issuers)
any legal or equitable right, remedy or claim under or by reason of this
Agreement; provided, however, that the parties hereto expressly agree that each
Arranger shall enjoy the benefits of the provisions of Sections 2.05(b), 9.06,
9.09 and 10.07 to the extent specifically set forth therein and shall have the
right to enforce such provisions on its own behalf and in its own name to the
same extent as if it were a party to this Agreement.

Section 9.06. Expenses; Indemnification. (a) Costs and Expenses. Parent shall
reimburse (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Lead Arrangers and their respective Affiliates
(including the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent and the Lead Arrangers), in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Lead Arrangers, the Lenders or the L/C Issuer
(including the reasonable fees, charges and disbursements of one primary counsel
(and to the extent reasonably determined to be necessary, one local counsel and
one regulatory counsel in any applicable jurisdiction) for the Administrative
Agent, the Lead Arrangers, the Lenders and the L/C Issuer), and shall pay all
fees and time charges for attorneys who may be employees of the Administrative
Agent, the Lead Arrangers, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Revolving Loans made and Letters of Credit issued hereunder,
including all such reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Revolving Loans or
Letters of Credit.

(b) Indemnification by Parent. Parent shall, or shall cause the applicable
Borrower to, indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by any Borrower arising out of, in
connection

 

95



--------------------------------------------------------------------------------

with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.05), (ii) any Revolving Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned, leased or operated by Parent
or any of its Subsidiaries, or any Environmental Liability related in any way to
Parent or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee, (y) a material breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document or
(z) a dispute among two or more Lenders not arising from any act or omission of
the Borrowers or their Subsidiaries hereunder (but not including any such
dispute that involves a Lender to the extent such Lender is acting in a
different capacity (i.e., the Administrative Agent or a Lead Arranger) under any
Loan Document). This Section 9.06(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

(c) Reimbursement by Lenders. To the extent that Parent for any reason fails to
indefeasibly pay any amount required under subsection (a) of this Section or
Parent for any reason fail to indefeasibly pay or cause to be paid any amount
required under subsection (b) of this Section, in each case, to be paid to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.18(b).

 

96



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Revolving Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee or a material breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, in each
case, as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitment and the repayment, satisfaction or
discharge of all the other Obligations.

Section 9.07. Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles. If any changes in generally accepted accounting principles are
hereafter required or permitted and are adopted by Parent or any of its
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms used therein (“Accounting Changes”), the parties hereto
agree, at Parent’s request, to enter into negotiations, in good faith, in order
to amend such provisions in a credit neutral manner so as to reflect equitably
such changes with the desired result that the criteria for evaluating Parent’s
and its Subsidiaries’ financial condition shall be the same after such changes
as if such changes had not been made; provided, however, until such provisions
are amended in a manner reasonably satisfactory to the Administrative Agent and
the Required Lenders, no Accounting Change shall be given effect in such
calculations and all financial statements and reports required to be delivered
hereunder shall be prepared in accordance with Agreement Accounting Principles
without taking into account such Accounting Changes. In

 

97



--------------------------------------------------------------------------------

the event such amendment is entered into, all references in this Agreement to
Agreement Accounting Principles shall mean generally accepted accounting
principles as of the date of such amendment.

Section 9.08. Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable. Without limiting the foregoing provisions of this Section 9.08,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent or the L/C Issuer, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 9.09. Nonliability of Lenders. The relationship between each Borrower on
the one hand and the Lenders, the L/C Issuer and the Agents on the other hand
shall be solely that of borrower and lender. None of the Agents, the Arranger,
any Lender or the L/C Issuer shall have any fiduciary responsibilities to any
Borrower. None of the Agents, the Arranger, any Lender or the L/C Issuer
undertakes any responsibility to any Borrower to review or inform any Borrower
of any matter in connection with any phase of such Borrower’s business or
operations. Each Borrower agrees that none of the Agents, the Arranger, any
Lender or the L/C Issuer shall have liability to such Borrower (whether sounding
in tort, contract or otherwise) for losses suffered by such Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final, non-appealable judgment by a court of competent jurisdiction that such
losses resulted from (x) the gross negligence or willful misconduct of the party
from which recovery is sought or (y) such party’s material breach in bad faith
of its obligations hereunder or under any other Loan Document. None of the
Agents, the Arranger, any Lender or the L/C Issuer shall have any liability with
respect to, and each Borrower hereby waives, releases and agrees not to sue for,
any special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) suffered by such Borrower in connection with, arising out of,
or in any way related to the Loan Documents or the transactions contemplated
thereby.

Section 9.10. Confidentiality. Each of the Administrative Agent, the Lenders and
the L/C Issuer agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, trustees, advisors and representatives on a confidential
basis (it

 

98



--------------------------------------------------------------------------------

being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any state,
federal or foreign authority or examiner regulating banks or banking or
otherwise purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) as may be compelled in a judicial or administrative
proceeding or as otherwise required by applicable laws or regulations or by any
subpoena or similar legal process, provided that the Administrative Agent, the
Lenders and the L/C Issuer, as applicable, shall, except with respect to
regulatory audit or examination conducted by accountants or any governmental or
regulatory authority exercising examination or regulatory authority, to the
extent not prohibited by applicable law, give Parent reasonable notice thereof
before complying therewith, (d) to any other party hereto, (e) in connection
with the exercise of any remedies hereunder or under any other Loan Document,
the Fee Letters or any action or proceeding relating to this Agreement or any
other Loan Document, the Fee Letters or the enforcement of rights hereunder or
thereunder or the transactions contemplated hereby or thereby or enforcement
hereof and thereof or the assertion of any due diligence defense, (f) subject to
an agreement containing provisions substantially the same as those of this
Section or other provisions at least as restrictive as this Section, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations, (g) with the consent of Parent,
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates from a source, other than any Borrower or its Affiliates, that is not
to such Person’s knowledge subject to any confidentiality or fiduciary
obligation to the Borrowers with respect to such Information, (i) on a
confidential basis, to ratings agencies if requested or required by such
agencies in connection with a rating relating to the Advances hereunder;
provided, however, that any such ratings agency shall be informed of the
confidentiality of such information and instructed to keep such information
confidential in accordance with its standard practices or (j) to the extent that
such information was already in the Administrative Agent, Lender or L/C Issuer’s
possession (other than as a result of the Administrative Agent, Lender or L/C
Issuer, as applicable, being provided such information by or on behalf of any
Borrower hereunder) or is independently developed by the Administrative Agent,
Lender or L/C Issuer, as applicable.

In addition, on a confidential basis, the Administrative Agent, each Lender and
each L/C Issuer may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Administrative Agent, the L/C
Issuers and the Lenders in connection with the administration and management of
this Agreement and the other Loan Documents.

 

99



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
Parent or any Subsidiary relating to Parent or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by Parent or any Subsidiary. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
Parent or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable law,
including United States Federal and state securities laws.

Section 9.11. Nonreliance. Each of the Lenders and L/C Issuers hereby represents
that it is not relying on or looking to any margin stock (as defined in
Regulation U) as collateral in the extension or maintenance of the credit
provided for herein.

Section 9.12. Disclosure. Parent, each Lender and the L/C Issuer hereby
acknowledge and agree that Bank of America and/or its respective Affiliates and
certain of the other Lenders and/or their respective Affiliates from time to
time may hold investments in, make other loans to or have other relationships
with Parent and its Affiliates.

ARTICLE 10

THE ADMINISTRATIVE AGENT

Section 10.01. Appointment and Authority. Each of the Lenders and the L/C
Issuers hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article, other than Section 10.06 below, are
solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither Parent nor any Borrower shall have rights as a third party
beneficiary of

 

100



--------------------------------------------------------------------------------

any of such provisions (other than as provided in Section 10.06 below). It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

Section 10.02. Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Parent or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

Section 10.03. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Revolving Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Revolving Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for Parent), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in good faith in
accordance with the advice of any such counsel, accountants or experts.

Section 10.04. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

101



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Parent or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article 8) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by Parent, any Borrower, a Lender or the
L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

102



--------------------------------------------------------------------------------

Section 10.05. Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 10.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
Parent. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, subject to, so long as no Default or Unmatured Default has
occurred and is continuing, the consent of Parent (such consent not to be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the L/C
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above, subject to, so long as no Default or Unmatured Default has occurred
and is continuing, the consent of Parent (such consent not to be unreasonably
withheld or delayed); provided that if the Administrative Agent shall notify
Parent, the Lenders and any other L/C Issuers that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (2) except for any indemnity payments or other
amounts then owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuers directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent (other than as
provided in Section 3.08 and other than any rights to indemnity payments or
other amounts owed to the retiring Administrative Agent as of the effective date
of its resignation), and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by Parent to a successor Administrative Agent shall
be

 

103



--------------------------------------------------------------------------------

the same as those payable to its predecessor unless otherwise agreed between
Parent and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.06 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as the L/C Issuer. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) such retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) any successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to such retiring L/C Issuer to effectively assume the obligations
of such retiring L/C Issuer with respect to such Letters of Credit.

Section 10.07. Non-Reliance on Administrative Agent and Other Lenders. Each of
the Lenders and the L/C Issuers acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or L/C Issuer
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each of the Lenders and the L/C Issuers also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender or L/C Issuer or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

Section 10.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arranger or other Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

 

104



--------------------------------------------------------------------------------

ARTICLE 11

SETOFF

Section 11.01. Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of any
Borrower may be offset and applied toward the payment of the Obligations of such
Borrower then owing to such Lender to the extent the Obligations shall then be
due; provided, that in the event that any Defaulting Lender shall exercise any
such right of setoff, (x) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 2.22(a)(ii) and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the L/C Issuers and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

ARTICLE 12

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

Section 12.01. Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Revolving Loans (including for purposes of this subsection (b),
participations in L/C Obligations) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Revolving Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

105



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Revolving
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Revolving Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $10,000,000 unless each of the
Administrative Agent and, so long as no Default under Sections 7.02, 7.05 or
7.06 has occurred and is continuing, Parent otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Loans or the
Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the prior written consent of Parent (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Default under Sections 7.02,
7.05 or 7.06 has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund
with respect to such Lender; provided that Parent shall be deemed to have
consented to any such assignment unless it shall

 

106



--------------------------------------------------------------------------------

object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof; provided further that
no assignment shall result in any Lender, together with its Affiliates, holding
more than 15% of the Aggregate Commitments at any time without the prior written
consent of Parent;

(B) the prior written consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

(C) the prior written consent of each appropriate L/C Issuer (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to any Borrower
or any of its Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment to Defaulting Lenders. No such assignment shall be made to a
Defaulting Lender.

(viii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Parent and the Administrative Agent, the Pro Rata
Share of

 

107



--------------------------------------------------------------------------------

Revolving Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of all Revolving Loans and participations in Letters of Credit.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 9.06 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of Parent, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments and
Letter of Credit Commitments of, and principal amounts (and stated interest) of
the Revolving Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and Parent, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender and L/C Issuer hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. In addition,
the Administrative Agent shall maintain on the Register information regarding
the designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register

 

108



--------------------------------------------------------------------------------

shall be available for inspection by Parent at any reasonable time and from time
to time upon reasonable prior notice. In addition, at any time that a request
for a consent for a material or substantive change to the Loan Documents is
pending, any Lender may request and receive from the Administrative Agent a copy
of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Parent or the Administrative Agent, sell participations to any Person
(other than a natural person, Defaulting Lender or any Borrower or any of its
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Revolving Loans (including such Lender’s
participations in L/C Obligations owing to it)); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Parent, each Borrower, the Administrative Agent, the
Lenders and the L/C Issuers shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.02 that affects such Participant. Subject to subsection (e) of this
Section, Parent agrees that each Participant shall be entitled to the benefits
of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.01 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.20 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a nonfiduciary agent of the applicable Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Revolving Loans or other
Obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Revolving
Loans, Letters of Credit or its other Obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such Commitment, Revolving Loan, Letter of Credit or other Obligation is in
registered form under

 

109



--------------------------------------------------------------------------------

Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the applicable Borrower’s prior written consent. A
Participant shall not be entitled to the benefits of Section 3.05 unless such
Participant agrees to comply with Section 3.05 as though it were a Lender (it
being understood that the documentation required under Section 3.05(e) shall be
delivered to the Lender who sells the participation).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority having jurisdiction over such Lender; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time any Lender that is also an L/C Issuer
assigns all of its Commitment and Revolving Loans pursuant to subsection
(b) above, such L/C Issuer may, upon thirty days’ notice to Parent and the
Lenders, resign as L/C Issuer. If such L/C Issuer resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Floating Rate Loans
or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). Upon the appointment of a successor L/C Issuer, if any, for
such L/C Issuer, (1) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer, and
(2) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the resigning L/C Issuer to effectively
assume the obligations of the resigning L/C Issuer with respect to such Letters
of Credit.

 

110



--------------------------------------------------------------------------------

Section 12.02. Dissemination of Information. Parent authorizes each of the
Lenders and the L/C Issuer to disclose to any Participant or any other Person
acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s or the L/C Issuer’s, as applicable, possession concerning the
creditworthiness of Parent and its Subsidiaries, including without limitation
any information contained in any reports or other information delivered by
Parent pursuant to Section 6.01; provided that each Transferee and prospective
Transferee agrees to be bound by Section 9.10 of this Agreement or other
provisions at least as restrictive as Section 9.10 including making the
acknowledgments set forth therein.

Section 12.03. Tax Treatment. If any interest in any Loan Document is
transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 3.05(e).

ARTICLE 13

NOTICES

Section 13.01. Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to Parent or any Borrower, the Administrative Agent or the L/C Issuer, to
the address, telecopier number, electronic mail address or telephone number set
forth on Schedule 13.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its administrative questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

111



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the L/C Issuer pursuant to Article 2 if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, Parent or any Borrower may, in its respective
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it or as it
otherwise determines, provided that such determination or approval may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Parent, any Borrower, any Lender, the L/C
Issuer or any other Person for losses,

 

112



--------------------------------------------------------------------------------

claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of Parent’s or the Administrative Agent’s transmission
of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to Parent,
any Borrower, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of Parent, any Borrower, the Administrative
Agent and the L/C Issuer may change its address, telecopier or telephone number
for notices and other communications hereunder by written notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by written
notice to Parent, the Administrative Agent and the L/C Issuers. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States Federal and state securities laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Parent or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the Lenders and the L/C Issuers shall be entitled to rely
and act upon any notices (including telephonic Borrowing Notices) purportedly
given by or on behalf of any Borrower so long as such notices appear on their
face to be authentic even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall jointly and
severally indemnify the Administrative Agent, each Lender, the L/C Issuer and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

113



--------------------------------------------------------------------------------

ARTICLE 14

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

Section 14.01. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article 4, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or email shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 14.02. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

ARTICLE 15

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

Section 15.01. Choice of Law. THE LOAN DOCUMENTS AND OBLIGATIONS OF THE PARTIES
THEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW
OR TORT LAW ARISING OUT OF THE SUBJECT MATTER THEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

 

114



--------------------------------------------------------------------------------

Section 15.02. Consent to Jurisdiction. EACH OF PARENT, THE BORROWERS, THE
AGENTS, THE LENDERS AND THE L/C ISSUER HEREBY IRREVOCABLY SUBMITS TO
JURISDICTION OF ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENTS, ANY
LENDER OR THE L/C ISSUER TO BRING PROCEEDINGS AGAINST PARENT AND/OR ANY BORROWER
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BROUGHT BY
PARENT AND/OR ANY BORROWER, DIRECTLY OR INDIRECTLY, IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT
IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY
STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK.

EACH OF PARENT, THE BORROWERS, THE AGENTS, THE LENDERS AND THE L/C ISSUER HEREBY
AGREES FURTHER THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE APPLICABLE PERSON AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 13.01
AND AGREES THAT SUCH SERVICE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE PERSON IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENTS, LENDERS OR L/C ISSUER TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

Section 15.03. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN

 

115



--------------------------------------------------------------------------------

DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 15.04. U.S. Patriot Act Notice. Each Lender that is subject to the U.S.
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Parent and each Borrower that pursuant to the
requirements of the U.S. Patriot Act, it is required to obtain, verify and
record information that identifies Parent and each Borrower, which information
includes the name and address of Parent and each Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify Parent and each Borrower in accordance with the U.S. Patriot Act.
Parent and each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the U.S. Patriot Act.

Section 15.05. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Parent and each Borrower acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger and
the Lenders are arm’s-length commercial transactions between Parent and its
Affiliates, on the one hand, and the Administrative Agent, the Arranger and the
Lenders, on the other hand, (B) each of Parent and the Borrowers has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) each of Parent and the Borrowers is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent, the Arranger and the Lenders is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Parent or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent nor the Arranger nor any of the Lenders has
any obligation to Parent or any

 

116



--------------------------------------------------------------------------------

of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent, the Arranger, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Parent and its Affiliates, and
neither the Administrative Agent nor the Arranger nor any of the Lenders has any
obligation to disclose any of such interests to Parent or its Affiliates. To the
fullest extent permitted by law, Parent and each Borrower hereby waives and
releases any claims that it may have against the Administrative Agent, the
Arranger and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 15.06. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any applicable
Borrower in the Agreement Currency, such applicable Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such applicable Borrower (or to any other Person who may
be entitled thereto under applicable law).

ARTICLE 16

PARENT GUARANTY

Section 16.01. Parent Guaranty. Parent hereby guarantees (the undertaking of
Parent contained in this Article 16 being the “Parent Guarantee”) the punctual
payment when due, whether at stated maturity, by acceleration or otherwise,

 

117



--------------------------------------------------------------------------------

of all Obligations of Walgreens and each Designated Borrower now or hereafter
existing under this Agreement, whether for principal, interest, fees, expenses
or otherwise, which Obligations shall include such indebtedness, obligations,
and liabilities which may be or hereafter become unenforceable or shall be an
allowed or disallowed claim under any proceeding or case commenced by or against
Parent, Walgreens or any Designated Borrower under any Debtor Relief Laws, and
shall include interest that accrues after the commencement of any proceeding
under any Debtor Relief Laws (such obligations, collectively, being the
“Subsidiary Borrower Obligations”), and any and all expenses (including counsel
fees and expenses) incurred by the Administrative Agent or the Lenders in
enforcing any rights under the Parent Guarantee. The Parent Guarantee is a
guaranty of payment and not of collection. Parent agrees that, as between Parent
and the Administrative Agent, the Subsidiary Borrower Obligations may be
declared to be due and payable for purposes of the Parent Guarantee
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any declaration as regards Walgreens or any Designated Borrower
and that in the event of a declaration or attempted declaration, the Subsidiary
Borrower Obligations shall immediately become due and payable by Parent for
purposes of the Parent Guarantee.

Section 16.02. Guaranty Absolute. Parent guarantees that the Subsidiary Borrower
Obligations will be paid strictly in accordance with the terms of this
Agreement, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the Lenders with respect thereto. The liability of
Parent under the Parent Guarantee shall be absolute and unconditional
irrespective of:

(a) any lack of validity, enforceability or genuineness of any provision of this
Agreement, any Subsidiary Borrower Obligations or any other agreement or
instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Subsidiary Borrower Obligations, or any other amendment or
waiver of or any consent to departure from this Agreement;

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Subsidiary Borrower Obligations;

(d) any law or regulation of any jurisdiction or any other event affecting any
term of a Subsidiary Borrower Obligation; or

(e) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, Parent or any other Borrower.

 

118



--------------------------------------------------------------------------------

The Parent Guarantee shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Subsidiary Borrower
Obligations is rescinded or must otherwise be returned by the Administrative
Agent or any Lender upon the insolvency, bankruptcy or reorganization of
Walgreens or a Designated Borrower or otherwise, all as though such payment had
not been made.

Section 16.03. Waivers.

(a) Parent hereby waives promptness, diligence, notice of acceptance and any
other notice with respect to any of the Subsidiary Borrower Obligations and the
Parent Guarantee and any requirement that the Administrative Agent or any Lender
protect, secure, perfect or insure any security interest or lien or any property
subject thereto or exhaust any right or take any action against Walgreens or a
Designated Borrower or any other Person or any collateral.

(b) Parent hereby irrevocably waives any claims or other rights that it may now
or hereafter acquire against Walgreens or any Designated Borrower that arise
from the existence, payment, performance or enforcement of the obligations of
Parent under the Parent Guarantee, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Administrative Agent or any
Lender against Walgreens or such Designated Borrower or any collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
Walgreens or such Designated Borrower, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right. If any amount shall be paid to Parent in violation
of the preceding sentence at any time prior to the later of the payment in full
of the Subsidiary Borrower Obligations and all other amounts payable under the
Parent Guarantee and the Facility Termination Date, such amount shall be held in
trust for the benefit of the Administrative Agent and the Lenders and shall
forthwith be paid to the Administrative Agent to be credited and applied to the
Subsidiary Borrower Obligations and all other amounts payable under the Parent
Guarantee, whether matured or unmatured, in accordance with the terms of this
Agreement and the Parent Guarantee, or to be held as collateral for any
Subsidiary Borrower Obligations or other amounts payable under the Parent
Guarantee thereafter arising. Parent acknowledges that it will receive direct
and indirect benefits from the financing arrangements contemplated by this
Agreement and the Parent Guarantee and that the waiver set forth in this
Section 16.03(b) is knowingly made in contemplation of such benefits.

Section 16.04. Continuing Guaranty. The Parent Guaranty is a continuing guaranty
and shall (i) remain in full force and effect until payment in full of the
Subsidiary Borrower Obligations (including any and all Subsidiary Borrower

 

119



--------------------------------------------------------------------------------

Obligations which remain outstanding after the Facility Termination Date) and
all other amounts payable under the Parent Guarantee, (ii) be binding upon each
of Parent and its successors and assigns, and (iii) inure to the benefit of and
be enforceable by the Lenders, the Administrative Agent and their respective
successors, transferees and assigns. Notwithstanding the foregoing, if the
Holdco Reorganization is consummated on or prior to the Alliance Boots
Acquisition Closing Date, the obligations of Walgreens under the Parent
Guarantee will automatically and unconditionally be released and discharged.

ARTICLE 17

WALGREENS GUARANTY

Section 17.01. Walgreens Guaranty. Walgreens hereby guarantees (the undertaking
of Walgreens contained in this Article 17 being the “Walgreens Guarantee”) the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all Obligations of Walgreens Boots Alliance now or hereafter
existing under this Agreement (including, for the avoidance of doubt, under
Article 16), whether for principal, interest, fees, expenses or otherwise, which
Obligations shall include such indebtedness, obligations, and liabilities which
may be or hereafter become unenforceable or shall be an allowed or disallowed
claim under any proceeding or case commenced by or against Walgreens or
Walgreens Boots Alliance under any Debtor Relief Laws, and shall include
interest that accrues after the commencement of any proceeding under any Debtor
Relief Laws (such obligations, collectively, being the “WBA Obligations”), and
any and all expenses (including counsel fees and expenses) incurred by the
Administrative Agent or the Lenders in enforcing any rights under the Walgreens
Guarantee. The Walgreens Guarantee is a guaranty of payment and not of
collection. Walgreens agrees that, as between Walgreens and the Administrative
Agent, the WBA Obligations may be declared to be due and payable for purposes of
the Walgreens Guarantee notwithstanding any stay, injunction or other
prohibition which may prevent, delay or vitiate any declaration as regards
Walgreens Boots Alliance and that in the event of a declaration or attempted
declaration, the WBA Obligations shall immediately become due and payable by
Walgreens for purposes of the Walgreens Guarantee.

Section 17.02. Guaranty Absolute. Walgreens guarantees that the WBA Obligations
will be paid strictly in accordance with the terms of this Agreement, regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Administrative Agent or the
Lenders with respect thereto. The liability of Walgreens under the Walgreens
Guarantee shall be absolute and unconditional irrespective of:

(a) any lack of validity, enforceability or genuineness of any provision of this
Agreement, any WBA Obligations or any other agreement or instrument relating
thereto;

 

120



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the WBA Obligations, or any other amendment or waiver of or
any consent to departure from this Agreement;

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the WBA Obligations;

(d) any law or regulation of any jurisdiction or any other event affecting any
term of a WBA Obligation; or

(e) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, Walgreens or Walgreens Boots Alliance.

The Walgreens Guarantee shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the WBA Obligations is
rescinded or must otherwise be returned by the Administrative Agent or any
Lender upon the insolvency, bankruptcy or reorganization of a Designated
Borrower or otherwise, all as though such payment had not been made.

Section 17.03. Waivers.

(a) Walgreens hereby waives promptness, diligence, notice of acceptance and any
other notice with respect to any of the WBA Obligations and the Walgreens
Guarantee and any requirement that the Administrative Agent or any Lender
protect, secure, perfect or insure any security interest or lien or any property
subject thereto or exhaust any right or take any action against Walgreens Boots
Alliance or any other Person or any collateral.

(b) Walgreens hereby irrevocably waives any claims or other rights that it may
now or hereafter acquire against Walgreens Boots Alliance that arise from the
existence, payment, performance or enforcement of the obligations of Walgreens
under the Walgreens Guarantee, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Administrative Agent or any
Lender against Walgreens Boots Alliance or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from Walgreens
Boots Alliance, directly or indirectly, in cash or other property or by set-off
or in any other manner, payment or security on account of such claim, remedy or
right. If any amount shall be paid to Walgreens in violation of the preceding
sentence at

 

121



--------------------------------------------------------------------------------

any time prior to the later of the payment in full of the WBA Obligations and
all other amounts payable under the Walgreens Guarantee and the Facility
Termination Date, such amount shall be held in trust for the benefit of the
Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent to be credited and applied to the WBA Obligations and all
other amounts payable under the Walgreens Guarantee, whether matured or
unmatured, in accordance with the terms of this Agreement and the Walgreens
Guarantee, or to be held as collateral for any WBA Obligations or other amounts
payable under the Walgreens Guarantee thereafter arising. Walgreens acknowledges
that it will receive direct and indirect benefits from the financing
arrangements contemplated by this Agreement and the Walgreens Guarantee and that
the waiver set forth in this Section 17.03(b) is knowingly made in contemplation
of such benefits.

Section 17.04. Termination. The Walgreens Guarantee will automatically
terminate, and the obligations of Walgreens under the Walgreens Guarantee will
be unconditionally released and discharged, if (a) the Holdco Reorganization is
not consummated on or prior to the Alliance Boots Acquisition Closing Date or
(b)(i) the aggregate outstanding principal amount of Capital Markets
Indebtedness, including the Existing Notes and Commercial Bank Indebtedness, in
each case, of Walgreens is less than $2,000,000,000 and (ii) Walgreens does not
guarantee any Capital Markets Indebtedness or Commercial Bank Indebtedness, in
each case, of Walgreens Boots Alliance. Once released in accordance with its
terms, the Walgreens Guarantee will not subsequently be required to be
reinstated for any reason.

Section 17.05. Continuing Guaranty. Subject to Section 17.04, the Walgreens
Guaranty is a continuing guaranty and shall (i) remain in full force and effect
until payment in full of the WBA Obligations (including any and all WBA
Obligations which remain outstanding after the Facility Termination Date) and
all other amounts payable under the Walgreens Guarantee, (ii) be binding upon
each of Walgreens and its successors and assigns, and (iii) inure to the benefit
of and be enforceable by the Lenders, the Administrative Agent and their
respective successors, transferees and assigns.

[Signature Pages Follow]

 

122



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WALGREEN CO.

/s/ Jason Dubinsky

Name:   Jason Dubinsky Title:   Treasurer WALGREENS BOOTS ALLIANCE, INC.

 

Name:   Timothy R. McLevish Title:   Treasurer

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WALGREEN CO.

 

Name:   Jason Dubinsky Title:   Treasurer WALGREENS BOOTS ALLIANCE, INC.

/s/ Timothy R. McLevish

Name:   Timothy R. McLevish Title:   Treasurer

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, Lender and an L/C Issuer By:  

/s/ J. Casey Cosgrove

Name:   J. Casey Cosgrove Title:   Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, N.A., as a Lender and an L/C Issuer

By:  

/s/ Thomas A. Foley

Name:   Thomas A Foley Title:   Managing Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

  Deutsche Bank Luxembourg S.A.,   as a Lender and an L/C Issuer   By:  

/s/ BELHOSTE

   

/s/ A. BREYER-SIMSKI

  Name:   BELHOSTE     A. BREYER-SIMSKI   Title:  

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender and an L/C Issuer By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Brendan Korb

Name:   Brendan Korb Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender and an L/C Issuer By:  

/s/ Sherrese Clarke

Name:   Sherrese Clarke Title:   Authorized Signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender and an L/C Issuer By:  

/s/ Peter R. Martinets

Name:   Peter R. Martinets Title:   Managing Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi, UFJ, LTD.

as a Lender

By:  

/s/ Mark Maloney

Name:   Mark Maloney Title:   Authorized Signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

The Royal Bank of Scotland plc, as a Lender By:  

/s/ M.A. COLLINS

Name:   M.A. COLLINS Title:   EXECUTIVE DIRECTOR

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

SOCIETE GENERALE, as a Lender By:  

/s/ Yao Wang

Name:   Yao Wang Title:   Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

UniCredit Bank AG, New York Branch,

as a Lender

By:  

/s/ Filippo Pappalardo

Name:   Filippo Pappalardo Title:   Managing Director By:  

/s/ Elaine Tung

Name:   Elaine Tung Title:   Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

US BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Frances W. Josephic

Name:   Frances W. Josephic Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Fifth Third Bank, as a Lender By:  

/s/ Daniel J. Clarke, Jr.

Name:   Daniel J. Clarke, Jr. Title:   Managing Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Intesa Sanpaolo S.p.A., New York Branch, as a Lender By:  

/s/ William S. Denton

Name:   William S. Denton Title:   Global Relationship Manager By:  

/s/ Glen Binder

Name:   Glen Binder Title:   Senior Relationship Manager

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Lloyds Bank plc, as a Lender By:  

/s/ Stephen Giacolone

Name:   Stephen Giacolone Title:   Assistant Vice President – G011 By:  

/s/ Daven Popat

Name:   Daven Popat Title:   Senior Vice President – P003

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as a Lender By:  

/s/ David Lim

Name:   David Lim Title:   Authorized Signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a Lender By:  

/s/ David W. Kee

Name:   David W. Kee Title:   Managing Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Bank of China, Chicago Branch, as a Lender By:  

/s/ Kun Xiang

Name:   Kun Xiang Title:   SVP & Deputy Branch Manager

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ John Malloy

Name:   John Malloy Title:   Senior Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ Peter J. Hallan

Name:   Peter J. Hallan Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

SANTANDER BANK, NA.A as a Lender By:  

/s/ PEDRO BELL ASTORZA

Name:   PEDRO BELL ASTORZA Title:   Senior Banker – Corp. Banking

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

SunTrust Bank, as a Lender By:  

/s/ Richard C. Wilson

Name:   Richard C. Wilson Title:   Managing Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

PRICING SCHEDULE

TO REVOLVING CREDIT AGREEMENT

 

Index Debt Rating

(Moody’s or S&P)

   Commitment
Fee     Applicable Margin for
Eurocurrency Loans
and
Applicable Letter of
Credit Fee Rate     Applicable Margin
for Floating Rate
Loans  

Rating Category 1: ³ A- / A3

     0.080 %      0.875 %      0.000 % 

Rating Category 2: BBB+ / Baa1

     0.100 %      1.000 %      0.000 % 

Rating Category 3: BBB / Baa2

     0.125 %      1.125 %      0.125 % 

Rating Category 4: BBB- / Baa3

     0.175 %      1.375 %      0.375 % 

Rating Category 5: £ BB+ / Ba1

     0.225 %      1.625 %      0.625 % 

For purposes of the foregoing, “Index Debt” means senior, unsecured, long-term
Indebtedness for Borrowed Money of Parent that is not guaranteed by any other
person or subject to any other credit enhancement (other than, if applicable,
the Walgreens Guarantee). If (i) either Moody’s or S&P shall not have in effect
a rating for the Index Debt (other than by reason of the circumstances referred
to in the last sentence of this paragraph), then such rating agency shall be
deemed to have established a rating in Rating Category 5; (ii) the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Rating Categories, the Applicable Margin shall
be based on the higher of the two ratings, and (iii) the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Margin
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, Parent and the Revolving Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Margin shall be determined by reference to
the rating most recently in effect prior to such change or cessation.



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

TO REVOLVING CREDIT AGREEMENT

[ON FILE WITH ADMINISTRATIVE AGENT]



--------------------------------------------------------------------------------

Schedule 13.01

CERTAIN ADDRESSES FOR NOTICES

 

1. Address of each Borrower:

Attention: Dan Morrell

108 Wilmot Road

Deerfield, IL 60015

Phone: 847-315-2278

Fax: 847-315-3993

dan.morrell@walgreens.com

With a copy to:

Attention: Joseph Greenberg

104 Wilmot Road

Deerfield, IL 60015

Phone: 847-315-8204

Fax: 847-315-4464

joseph.greenberg@walgreens.com

 

2. Address for the Administrative Agent:

DAILY OPERATIONS CONTACT:

David Cochran

Phone: 980-386-8201

Fax: 704-719-5440

David.A.Cochran@BAML.com

LOAN CLOSER CONTACT:

Tammy Reed

Phone: 980-388-1108

Tammy.Reed@BAML.com

MAILING ADDRESS

Bank of America

Mail Code: NC1-001-05-46

One Independence Center

101 N. Tryon St.

Charlotte, NC, 28255-000



--------------------------------------------------------------------------------

3. Wiring Instructions for the Administrative Agent

USD PAYMENT INSTRUCTIONS:

Bank of America

New York NY

ABA 026009593

Acct # 1366212250600

Acct Name: Corporate Credit Services

Ref: WALGREEN CO.

EUR PAYMENT INSTRUCTIONS:

Bank of America London

SWIFT BOFAGB22

ACCOUNT NUMBER 96272019

IBAN GB63BOFA16505096272019

ATTN GRAND CAYMAN UNIT #1207

REF: WALGREEN CO.

GBP PAYMENT INSTRUCTIONS:

Bank of America London

SWIFT BOFAGB22

ACCOUNT NUMBER 96272027

IBAN GB41BOFA16505096272027

ATTN GRAND CAYMAN UNIT #1207

REF: WALGREEN CO.

SWISS FRANC PAYMENT INSTRUCTIONS:

Bank of America London Re Switzerland

SWIFT BOFAGB3SSWI

ACCOUNT NUMBER CH9308726000091207013

ATTN: GRAND CAYMAN UNIT #1207

REF: WALGREEN CO.

YEN PAYMENT INSTRUCTIONS:

Bank of America Tokyo

SWIFT BOFAJPJX

ACCOUNT NUMBER 96272011

ATTN: GRAND CAYMAN UNIT #1207

REF: WALGREEN CO.